






--------------------------------------------------------------------------------



SPONSOR SHAREHOLDERS AGREEMENT (VESTAR)
BY AND AMONG
TRITON INTERNATIONAL LIMITED

AND

THE SPONSOR SHAREHOLDERS PARTY HERETO
THE COMPANY SHARES (AS DEFINED HEREIN) ISSUED TO THE SPONSOR SHAREHOLDERS PARTY
HERETO HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD, UNLESS THEY HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS
AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY MAY BE REQUESTED BY THE COMPANY TO THE EFFECT THAT SUCH OFFER OR
SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT).

Dated as of November 9, 2015
As amended on July 11, 2016



--------------------------------------------------------------------------------







 
 
 




--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE I DEFINITIONS AND INTERPRETATION          
2


Section 1.01.Certain Definitions
2


Section 1.02.Other Interpretive Provisions
7


ARTICLE II CORPORATE GOVERNANCE      
9


Section 2.01.Board of Directors
9


Section 2.02.Composition of the Board
9


Section 2.03.Committees
11


Section 2.04.Insurance; Indemnification.
11


Section 2.05.Charter; Bye-laws
12


Section 2.06.ERISA Matters
13


Section 2.07.Voting Agreement
13


ARTICLE III TRANSFERS     
14


Section 3.01.Limitations on Transfer.
14


Section 3.02.Transfers to Affiliates
16


Section 3.03.Legends
16


ARTICLE IV COVENANTS; REGISTRATION RIGHTS         
17


Section 4.01.Standstill
17


Section 4.02.Sponsor Shareholders Restricted Activities
18


Section 4.03.Confidentiality
19


Section 4.04.Registration Rights
20


ARTICLE V REPRESENTATIONS AND WARRANTIES     
20


Section 5.01.Representations and Warranties of the Parties
20


ARTICLE VI MISCELLANEOUS  
21


Section 6.01.Termination
21


Section 6.02.Notices
22


Section 6.03.Amendments
23


Section 6.04.Governing Law
23


Section 6.05.Consent to Jurisdiction
23


Section 6.06.Waiver of Jury Trial
23


Section 6.07.Entire Agreement
24


Section 6.08.Waivers
24


Section 6.09.Corporate Opportunity
24


Section 6.10.Sponsor Shareholder Group
24


Section 6.11.Severability
24


Section 6.12.Further Assurances
24


Section 6.13.Counterparts; Electronic Signatures
24


Section 6.14.Third Party Beneficiaries
25


Section 6.15.No Third Party Liability
25


Section 6.16.Binding Effect; Assignment
25


Section 6.17.Enforcement
25


Section 6.18.Exculpation Among Sponsor Shareholders
25


Section 6.19.Subsequent Acquisition of Company Securities
26


Section 6.20.Effectiveness
26





i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)






 
 
Exhibits and Schedules:
 
 
 
EXHIBIT A    SPONSOR SHAREHOLDERS
 
EXHIBIT B    JOINDER TO SPONSOR SHAREHOLDERS AGREEMENT
 
EXHIBIT C    RESTRICTED EXECUTIVES
 
EXHIBIT D    TARGET SENIOR EXECUTIVES
 
EXHIBIT E        MEMORANDUM OF ASSOCIATION
 
EXHIBIT F        FORM OF BYE-LAWS
 
EXHIBIT G        REGISTRATION RIGHTS
 
EXHIBIT H        FORM OF INDEMNIFICATION AGREEMENT
 
EXHIBIT I        FORM OF MANAGEMENT RIGHTS AGREEMENT
 
 
 
Schedule 2.02(b)    DIRECTORS OF THE COMPANY
 
 
 
 
 
 
 
 
 





ii



--------------------------------------------------------------------------------


 


SPONSOR SHAREHOLDERS AGREEMENT (VESTAR)
This SPONSOR SHAREHOLDERS AGREEMENT (VESTAR) (this “Agreement”), dated as of
November 9, 2015, is entered into by and among Triton International Limited, a
Bermuda exempted company incorporated with limited liability (the “Company”),
and each of the shareholders of the Company whose name appears on Exhibit A
hereto (each, a “Sponsor Shareholder” and, together with the Company, the
“Parties”).
WITNESSETH:
WHEREAS, the Company, Triton Container International Limited, an exempted
company incorporated with limited liability under the laws of Bermuda
(“Triton”), TAL International Group, Inc., a Delaware corporation (“TAL”), Ocean
Delaware Sub, Inc., a Delaware corporation (“Delaware Sub”) and Ocean Bermuda
Sub Limited, an exempted company incorporated with limited liability under the
laws of Bermuda (“Bermuda Sub”) have entered into a transaction agreement (the
“Transaction Agreement”), dated as of the date hereof, pursuant to which, on the
Closing Date (as such term is defined in the Transaction Agreement), subject to
certain terms and conditions, among other things, (i) Bermuda Sub will merge
with and into Triton, with Triton surviving such merger as a wholly-owned
subsidiary of the Company, and (ii) Delaware Sub will merge with and into TAL,
with TAL surviving the merger as a wholly-owned subsidiary of the Company
(collectively, the “Closing”); and
WHEREAS, in connection with the execution of the Transaction Agreement by the
Company, the Parties wish to set forth certain rights, duties and obligations
with respect to the Company, to become effective upon the occurrence of the
Closing.
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by and among the Company and the
Sponsor Shareholders as follows:


1



--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01. Certain Definitions. As used in this Agreement, the following
terms have the following meanings:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by, or is under common Control with, such
Person; provided, that no shareholder of the Company shall be deemed an
Affiliate of any other shareholder solely by reason of any investment in the
Company; provided, further, that “Affiliate” shall not include the portfolio
companies of any of the Sponsor Shareholders or any Affiliate of such portfolio
companies (other than the Company and its Subsidiaries) so long as such
portfolio company (i) has not been directed by the Sponsor Shareholders or their
Affiliates to take any actions that would otherwise be prohibited by Affiliates
of the Sponsor Shareholders under this Agreement and (ii) has not been provided
with any Confidential Information by the Sponsor Shareholders or their
Affiliates.
“Agreement” has the meaning set forth in the preamble.
A Person shall be deemed to be the “beneficial owner” of securities:
(i) when such Person, directly or indirectly, has the right to vote or dispose
of or has “beneficial ownership” of (as determined pursuant to Rule 13d-3 of the
General Rules and Regulations under the Exchange Act) such securities, including
pursuant to any agreement, arrangement or understanding, whether or not in
writing;
(ii) when such Person, directly or indirectly, owns or has the right to acquire
(whether such right is exercisable immediately or only after the passage of time
or upon the satisfaction of one or more conditions (whether or not within the
control of such Person), compliance with regulatory requirements or otherwise)
such securities pursuant to any agreement, arrangement or understanding (whether
or not in writing) or upon the exercise of conversion rights, exchange rights,
other rights, warrants or options, or otherwise; or
(iii) which are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate thereof) with which such Person has any agreement, arrangement
or understanding (whether or not in writing), for the purpose of acquiring,
holding, voting or disposing of any such securities.
“Bermuda Sub” has the meaning set forth in the recitals.
“Board” means the board of directors of the Company.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Hamilton, Bermuda or New York, New York are authorized by
Law to close.


2



--------------------------------------------------------------------------------

 


“Bye-laws” means the bye-laws of the Company, as amended from time to time.
“Charter” means the memorandum of association of the Company, as amended and
restated from time to time.
“Closing” has the meaning set forth in the recitals.
“Common Shares” means the common shares, par value $0.01 per common share, of
the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any share split, dividend or combination, or any
reclassification, recapitalization, amalgamation, merger, consolidation, scheme
of arrangement, exchange or other similar reorganization.
“Company” has the meaning set forth in the preamble.
“Company Securities” means (i) the Common Shares and any other shares of capital
or other equity of the Company or any Subsidiary, (ii) securities convertible
into or exchangeable for Common Shares or other shares of capital or other
equity of the Company or any Subsidiary, and (iii) options, warrants, share
appreciation rights, participating interests or other rights to acquire Common
Shares or other shares of capital or other equity of the Company or any
Subsidiary.
“Company Shares” means the issued and outstanding Common Shares.
“Confidential Information” means any information concerning the Company or any
Persons that are or become its Subsidiaries or the financial condition,
business, operations or prospects of the Company or any such Persons in the
possession of or furnished to any Sponsor Shareholder or its Representatives;
provided, that the term “Confidential Information” does not include information
that (i) is or becomes generally available to the public other than as a result
of a disclosure by such Sponsor Shareholder or its Representatives in violation
of this Agreement, (ii) is or was available to such Sponsor Shareholder on a
non-confidential basis prior to its being furnished to such Sponsor Shareholder
or its Representatives by the Company or (iii) was or becomes available to such
Sponsor Shareholder on a non-confidential basis from a source other than the
Company, which source is or was (at the time of receipt of the relevant
information) not, to such Sponsor Shareholder’s actual knowledge, bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company or another Person.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlled” has a correlative meaning.
“Delaware Sub” has the meaning set forth in the recitals.
“Derivative Securities” means, with respect to any Person, any rights, options
or other securities convertible into or exchangeable for equity securities, or
any obligations measured by the price or value of any equity securities,
including without limitation any swaps or other derivative arrangements.


3



--------------------------------------------------------------------------------

 


“Designated Sponsor Director” means the Vestar Director and the “Warburg Pincus
Directors”, as defined in the Warburg Pincus Shareholders Agreement.
“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval system of
the SEC.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
as the same shall be in effect from time to time.
“Extraordinary Transaction” means any merger, amalgamation, scheme of
arrangement, consolidation, business combination, recapitalization,
reorganization, tender or exchange offer, liquidation, sale of all or
substantially all assets, or other similar extraordinary transaction involving
the Company.
“Governmental Entity” means any Bermuda, foreign, United States federal or
state, regional or local legislative, executive or judicial body or agency, any
court of competent jurisdiction, any department, commission, political
subdivision or other governmental entity or instrumentality, or any arbitral
authority, in each case, whether domestic or foreign.
“Independent Director” means any Person designated as a director of the Board
that complies with the Independence Requirements; provided, that the Vestar
Director will not be disqualified from being considered an Independent Director
if the Vestar Director otherwise complies with the Independence Requirements.
“Independence Requirements” means the applicable director and committee member
independence requirements set forth pursuant to applicable Law and the
applicable rules and regulations of any stock exchange on which the Company
Securities are listed, including the independence requirements established by
the SEC and the NYSE, it being understood that the affiliation of the Vestar
Director with a Company shareholder beneficially owning ten percent (10%) or
more of the Company Shares will not, by itself, prevent such Vestar Director
from satisfying the Independence Requirements (other than the Independence
Requirements applicable to the members of the Audit Committee).
“Judgments” means any judgments, injunctions, orders, stays, decrees, writs,
rulings, or awards of any court or other judicial authority or any other
Governmental Entity.
“Law” means all laws (including common law), statutes, ordinances, rules,
regulations, orders, decrees or legally-binding guidance of any Governmental
Entity, or Judgments.
“Necessary Action” means, with respect to a specified result to be undertaken by
any Person, all actions within its control (to the extent such actions are
permitted or not prohibited by applicable Laws and stock exchange regulations
and would not cause the Parties to breach their respective obligations under
this Agreement or the Charter or the Bye-laws) reasonably necessary or
appropriate to promptly cause such result (whether directly or indirectly),
including (subject to the foregoing) (i) voting or providing a written consent
or proxy


4



--------------------------------------------------------------------------------

 


with respect to its Company Shares, (ii) calling or attending meetings in person
or by proxy for purposes of obtaining a quorum and causing the adoption by the
Person obligated to undertake the Necessary Action of shareholders’ resolutions
and amendments to the Company’s Charter or Bye-laws, (iii) using reasonable best
efforts to cause members of the Board (to the extent such members were nominated
or designated by the Person obligated to undertake the Necessary Action, and
subject to any fiduciary duties that such members may have as directors of the
Company) to act in a certain manner or causing them to be removed in the event
they do not act in such a manner, (iv) executing agreements and instruments, and
(v) making, or causing to be made, with governmental, administrative or
regulatory authorities, all filings, registrations or similar actions that are
required to achieve such result.
“NYSE” means the New York Stock Exchange.
“Parties” has the meaning set forth in the preamble.
“Passive Institutional Investor” means any Person who, with respect to an
investment in Company Securities, is eligible to file a short-form statement on
Schedule 13G pursuant to paragraph (b) of Rule 13d-1 under the Exchange Act.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, governmental entity or any other entity.
“Public Offering” means any public offering and sale of equity securities of the
Company or its successor for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form) under the
Securities Act.
“Qualified Public Offering” means the initial underwritten offering of Company
Shares.
“Recommended Transaction” means any Extraordinary Transaction (including any
tender or exchange offer made for Company Shares) that is approved by the Board
and provides for equal treatment of all Company Shares, including providing for
the same type and amount of consideration per Company Share to all shareholders
of the Company.
“Representatives” means, with respect to any Person, (i) any of such Person’s
partners, stockholders, shareholders, members, directors, officers, employees,
agents, counsel, accountants, trustees, equity financing partners, investment
advisors or representatives, Affiliates and investment vehicles managed or
advised by such Person, (ii) the partners, stockholders, shareholders, members,
directors, officers, employees, agents, counsel, accountants, trustees, equity
financing partners, investment advisors or representatives of such Persons
listed in clause (i), and (iii) any other Person acting on behalf of, such
Person with respect to the Company, any of its Subsidiaries or this Agreement.
“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.


5



--------------------------------------------------------------------------------

 


“SEC” means the United States Securities and Exchange Commission and any
successor agency performing comparable functions.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.
“Sponsor Shareholder” has the meaning set forth in the preamble.
“Sponsor Shareholder Group” means, collectively, all of the Sponsor Shareholders
(including, for the avoidance of doubt, any Person who becomes a Sponsor
Shareholder by execution and delivery of a Joinder Agreement in accordance with
Section 3.02).
“Subsidiary” means, as to a Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly beneficially owned or controlled by such
Person.
“TAL” has the meaning set forth in the recitals.
“Transaction Agreement” has the meaning set forth in the recitals.
“Transfer” means, with respect to any Company Shares, (i) when used as a verb,
to sell, assign, dispose of, hedge, pledge, hypothecate, encumber, exchange or
otherwise transfer, directly or indirectly, such Company Shares or any
participation or interest therein, or agree or commit to do any of the
foregoing, and (ii) when used as a noun, a sale, assignment, disposition,
hedging, pledge, hypothecation, encumbrance, exchange or other direct or
indirect transfer of such Company Shares or any participation or interest
therein or any agreement or commitment to do any of the foregoing, in each case,
directly or indirectly, voluntarily, involuntarily, by operation of Law,
pursuant to judicial process or otherwise (other than, for the avoidance of
doubt, by way of a Transfer of any equity interest of a Sponsor Shareholder),
and “Transferred”, “Transferee” and “Transferor” each have a correlative
meaning; provided, that the change of any trust, trustee or fiduciary of a
Sponsor Shareholder (to a successor trust, trustee or fiduciary of such Sponsor
Shareholder) will not in and of itself be considered a Transfer of the Company
Shares held by such Sponsor Shareholder.
“Triton” has the meaning set forth in the recitals.
“Triton Voting Agreements” has the meaning set forth in the Transaction
Agreement.
“Underwritten Offering” means a registration in which Company Securities are
sold to an underwriter or underwriters on a firm commitment basis with a view to
public distribution.


6



--------------------------------------------------------------------------------

 


“Warburg Pincus Shareholders Agreement” means that certain Sponsor Shareholders
Agreement (Warburg Pincus) entered into on the date hereof by and between the
Company and the Warburg Pincus Shareholder Group.
“Warburg Pincus Shareholder Group” means, collectively, (i) Warburg Pincus
(Callisto-II) Private Equity X, L.P., (ii) Warburg Pincus (Europa-II) Private
Equity X, L.P., (iii) Warburg Pincus (Ganymede-II) Private Equity X, L.P., (iv)
Warburg Pincus X Partners, L.P., (v) ICIL Triton Holdings, L.P., and (vi) Tulip
Growth PCC Limited and, in each case, any successor fund to any of the
foregoing, any Affiliate thereof that is a direct or indirect equity investor in
the Company and any Person who becomes a Sponsor Shareholder by execution and
delivery of a Joinder Agreement in accordance with Section 3.02.
In addition, each of the following terms is defined in the Section set forth
opposite such term:
Term
Section
Audit Committee
2.03
Chairman
2.02(e)
Committee
2.03
Compensation Committee
2.03
Director Indemnitee
2.04
Fund Indemnitors
2.04
Identified Person
6.09
Indemnification Agreement
2.04(a)
Initial Holding Period
3.01(a)
Joinder Agreement
3.02
Nominating and Corporate Governance Committee
2.03
Prospective Transferee
4.03(b)
Replacement Sponsor Designee
2.02(c)
Restricted Executives
4.02(b)
Vacancy Event
2.02(c)
VCOC
2.06
VCOC Investor
2.06
Vestar Director
2.02




Section 1.02. Other Interpretive Provisions.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    A reference to an Article, Section or Exhibit is a reference to an
Article or Section of, or Exhibit to, this Agreement, and references to this
Agreement include any recital in or Exhibit to this Agreement.


7



--------------------------------------------------------------------------------

 


(c)    The Exhibits form an integral part hereof.
(d)    Headings, captions and the Table of Contents are inserted for convenience
only and shall not affect the construction or interpretation of this Agreement.
(e)    Unless the context otherwise requires, the words “hereof” and “herein”,
and words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause.
(f)    The term “including” is not limiting and means “including without
limitation.”
(g)    Unless the context otherwise requires, the word “or” shall be disjunctive
but not exclusive.
(h)    Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.
(i)    The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intention
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

ARTICLE II
    

CORPORATE GOVERNANCE

Section 2.01.    Board of Directors. For so long as the Sponsor Shareholder
Group is entitled to designate to the Board at least one (1) director pursuant
to Section 2.02(a), each of the Parties shall, and shall cause its respective
Affiliates to, take all Necessary Action to ensure that the Board consist of
nine (9) directors and the Board and the Committees be constituted and operate
in accordance with this ARTICLE II; provided, that in the event the Sponsor
Shareholder Group, together with the Warburg Pincus Shareholder Group, is
entitled to designate to the Board fewer than three (3) directors, the Board may
consist, in the Company’s sole discretion (subject to any limitations in the
Bye-laws or requirements of applicable Law), of six (6) directors plus the
number of directors that the Sponsor Shareholder Group, together with the
Warburg Pincus Shareholder Group is then entitled to designate.

Section 2.02.    Composition of the Board.
(a)    Vestar Director; Other Directors.
(i)    For so long as the Sponsor Shareholder Group beneficially owns a number
of Company Shares representing at least one-third (1/3) of the number of Company
Shares beneficially owned by the Sponsor Shareholder Group as of the date of the
Closing (as adjusted for any share-splits, share dividends,


8



--------------------------------------------------------------------------------

 


combinations, recapitalizations or the like), the Sponsor Shareholder Group
shall have the right to designate to the Board one (1) director (the director so
designated (and any replacement therefor designated in accordance with
Section 2.02(c)) the “Vestar Director”) and the Parties shall take all Necessary
Action to cause such Vestar Director to be elected at each annual general
meeting of the Company and at any other meeting where directors of the Board are
to be elected (including, in the case of the Company, by (A) recommending that
the shareholders of the Company vote in favor of the election of such Vestar
Director at such meeting and (B) soliciting proxies for the election of such
Vestar Director); provided that, to the extent that such individual is not
included in the initial Board pursuant to Section 2.02(b), the nomination of
such Vestar Director shall be subject to the approval of the Nominating and
Corporate Governance Committee, and the approval of the Board, it being
understood that any executive in good standing, with a title of “managing
director” or above of a Sponsor Shareholder or any Affiliate thereof, shall be
presumed to be qualified to serve as a director of the Board, unless the
Nominating and Corporate Governance Committee of the Board concludes in good
faith that there is good reason to rebut such presumption.
(ii)    All other directors of the Company shall be nominated by the Nominating
and Corporate Governance Committee and the Parties shall, subject to
Section 2.07(b), take all Necessary Action to cause such directors to be elected
at each annual general meeting of the Company and at any other meeting where
directors of the Board are to be elected (including, in the case of the Company,
by (A) recommending that the shareholders of the Company vote in favor of the
election of such directors at such meeting and (B) soliciting proxies for the
election of such directors).
(b)    Initial Board. Effective as of the Closing, the Board shall initially be
comprised of the nine (9) individuals set forth on Schedule 2.02(b) attached
hereto, each of whom shall hold office until the next election of directors in
accordance with the Bye-laws and this Agreement or, if earlier, until the
occurrence of a Vacancy Event with respect to such director.
(c)    Removal; Vacancy. The Sponsor Shareholder Group shall have the exclusive
right to (i) remove the Vestar Director from the Board, and the Parties shall
take all Necessary Action to cause the removal of the Vestar Director at the
request of the applicable Sponsor Shareholder, and (ii) designate replacements
for such Vestar Director (each, a “Replacement Sponsor Designee”) upon death,
disability, resignation, retirement, disqualification or removal (with or
without cause) (each a “Vacancy Event”) of such Vestar Director, and the Parties
shall take all Necessary Action to cause such Replacement Sponsor Designees to
be appointed or elected to the Board as soon as practicable following the
occurrence of such Vacancy Event; provided that, for the avoidance of doubt, any
Replacement Sponsor Designee so designated shall be subject to the approval of
the Nominating and Corporate Governance Committee in accordance with
Section 2.02(a)(i) and no Sponsor Shareholder shall have a right to designate a
Replacement Sponsor Designee to the extent that


9



--------------------------------------------------------------------------------

 


the appointment or election of such Replacement Sponsor Designee would result in
the Board having as members, at any time, a number of directors designated by
the Sponsor Shareholder Group in excess of the number of directors that the
Sponsor Shareholder Group is then entitled to designate pursuant to
Section 2.02(a). All other director vacancies shall be filled by designees
nominated by the Nominating and Corporate Governance Committee.
(d)    Independent Directors. The Board shall be composed of not less than a
majority of Independent Directors.
(e)    Chairman of the Board. Meetings of the Board shall be presided over by
the Chairman of the Board (the “Chairman”), who shall be chosen by a majority
vote of the Board. In the absence of the Chairman, meetings of the Board shall
be presided over by the Chief Executive Officer of the Company. The Chairman
shall not have any more votes than any other director, nor shall the Chairman
have a casting or tie-breaking vote. The initial Chairman shall be Brian M.
Sondey.

Section 2.03.    Committees. The Board shall create such committees as it may
determine or as may be required under applicable Law or the applicable rules and
regulations of any stock exchange on which the Company Securities are listed
(each, a “Committee”). Each of the Parties shall take all Necessary Action to
cause the creation and maintenance of:
(a)    a nominating and corporate governance committee of the Board (the
“Nominating and Corporate Governance Committee”), which, so long as either the
Sponsor Shareholder Group or the Warburg Pincus Shareholder Group is entitled to
and has designated at least one Designated Sponsor Director who meets the
Independence Requirements pursuant to Section 2.02(a), or pursuant to the
corresponding provision of the Warburg Pincus Shareholders Agreement (as the
case may be), shall include at least a Designated Sponsor Director who meets the
Independence Requirements to be a member of such Committee, and shall otherwise
consist of such Independent Directors as the Board may determine, with the
majority of such Committee consisting of Independent Directors who are not
Designated Sponsor Directors;
(b)    a compensation committee of the Board (the “Compensation Committee”),
which, so long as either the Sponsor Shareholder Group or the Warburg Pincus
Shareholder Group is entitled to and has designated at least one Designated
Sponsor Director who meets the Independence Requirements pursuant to
Section 2.02(a), or pursuant to the corresponding provision of the Warburg
Pincus Shareholders Agreement (as the case may be), shall include at least a
Designated Sponsor Director who meets the Independence Requirements to be a
member of such Committee, and shall otherwise consist of such Independent
Directors as the Board may determine, with the majority of such Committee
consisting of Independent Directors who are not Designated Sponsor Directors;
and
(c)    an audit committee of the Board (the “Audit Committee”), which shall
consist of such Independent Directors as the Board may determine.

Section 2.04.    Insurance; Indemnification. The Company shall (i) pay to each
director that is not a management director such fees as may be determined by the
Board (and in all cases on the same basis as other members of the Board), (ii)
reimburse each director for all


10



--------------------------------------------------------------------------------

 


reasonable out-of-pocket expenses incurred in connection with such director’s
attendance at meetings of the Board and any committee thereof, including
reasonable travel, lodging and meal expenses, (iii) enter into an
indemnification agreement substantially in the form of Exhibit H attached hereto
(each, an “Indemnification Agreement”) with each director, (iv) include in its
Bye-laws provisions for exculpation and indemnification of each director, in
each case to the maximum extent permitted by applicable Law, and (v) obtain
customary director and officer indemnity insurance, which insurance shall name
as insured each director.
(b)    The Company hereby acknowledges that, in addition to the rights provided
to the Vestar Director pursuant to any Indemnification Agreement or other
agreement or arrangement with the Company (as beneficiary of such rights, the
Vestar Director is herein referred to as a “Director Indemnitee”), the Director
Indemnitee may have certain rights to indemnification or advancement of expenses
provided by, or insurance obtained by, the Sponsor Shareholders or certain of
their Affiliates (excluding the Company and its Subsidiaries), whether now or in
the future (collectively, the “Fund Indemnitors”). Notwithstanding anything to
the contrary in any of the Indemnification Agreements or any other agreement or
arrangement with the Company, the Company hereby agrees that, with respect to
its indemnification and advancement obligations to such Vestar Director under
the Indemnification Agreements and/or any such other agreement or arrangement,
the Company (A) is the indemnitor of first resort (i.e., its obligations to
indemnify the Director Indemnitee are primary and any obligation of the Fund
Indemnitors or their insurers to advance expenses or to provide indemnification
for the same expenses or liabilities incurred by any of the Director Indemnitee
is secondary and excess), (B) shall be required to advance the full amount of
expenses incurred by a Director Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement by a Director Indemnitee or on his or her behalf to the extent
legally permitted and as required by the Indemnification Agreements and/or any
such other agreement or arrangement, without regard to any rights such Director
Indemnitee may have against the Fund Indemnitors or their insurers, and (C)
irrevocably waives, relinquishes and releases the Fund Indemnitors and such
insurers from any and all claims against the Fund Indemnitors or such insurers
for contribution, by way of subrogation or any other recovery of any kind in
respect thereof. In furtherance and not in limitation of the foregoing, the
Company agrees that in the event that any Fund Indemnitor or its insurer should
advance any expenses or make any payment to a Director Indemnitee for matters
entitled to advancement or indemnification by the Company pursuant to an
Indemnification Agreement and/or any such other agreement or arrangement, the
Company shall promptly reimburse such Fund Indemnitor or insurer and that such
Fund Indemnitor or insurer shall be subrogated to all of the claims or rights of
such Director Indemnitee under the Indemnification Agreements and/or any such
other agreement or arrangement, including to the payment of expenses in an
action to collect. The Company agrees that any Fund Indemnitor or its insurer
not a party hereto shall be an express third party beneficiary of this
Section 2.04(b), able to enforce such clause according to its terms as if it
were a party hereto. Nothing contained in the Indemnification Agreements and/or
any such other agreement or arrangement is intended to limit the scope of this
Section 2.04(b) or the other terms set forth in this Agreement or the rights of
the Fund Indemnitors or their insurers hereunder.

Section 2.05.    Charter; Bye-laws. The Charter and the Bye-laws of the Company
in effect as of the Closing shall be those set forth in Exhibit E and Exhibit F,


11



--------------------------------------------------------------------------------

 


respectively, with such changes to the Bye-laws as the Parties may agree to in
writing. In the event that any provision of this Agreement is or becomes
inconsistent or in conflict with the Charter or the Bye-laws, the Parties shall
take all Necessary Action to amend the Charter or the Bye-laws, as applicable,
such that the Charter and the Bye-laws are not inconsistent or in conflict with
this Agreement.

Section 2.06.    ERISA Matters. Without limitation or prejudice of any of the
rights provided to any of the Sponsor Shareholders under this Agreement, each of
the Sponsor Shareholders and any successor thereof, and, at the written request
of a Sponsor Shareholder, each co-investor or Affiliate of a Sponsor Shareholder
that indirectly has an interest in the Company Securities through such Sponsor
Shareholder, in each case that is intended to qualify as a “venture capital
operating company” (a “VCOC”) as defined in the U.S. Department of Labor
Regulations codified at 29 C.F.R. Section 2510.3-101 that beneficially owns a
number of Company Shares representing at least one percent (1%) of the number of
Company Shares outstanding (as adjusted for any share splits, share dividends,
combinations, recapitalizations or the like (each, a “VCOC Investor”), may, upon
the written request of such VCOC Investor, enter into a management rights
agreement in substantially the form attached hereto as Exhibit I (each, a
"Management Rights Agreement"), between the Company and each VCOC Investor,
pursuant to which such VCOC Investor shall have customary and appropriate VCOC
rights; provided, however, that the Company reserves the right to exclude such
VCOC Investor from access to any written materials prepared for distribution to
members of the Board at regularly scheduled Board meetings or meeting or portion
thereof if the Company believes that such exclusion is reasonably necessary to
preserve the attorney-client privilege, to protect confidential proprietary
information, to comply with regulatory restrictions, or for other similar
reasons), and the right to audited and unaudited financial statements; provided,
further, that the Company shall be under no obligation to provide the VCOC
Investor with any material non-public information with respect to future
corporate actions. The right of any Person to receive information or access
pursuant to a Management Rights Agreement shall be subject to such Person
executing a customary confidentiality agreement in favor of the Company and the
related Sponsor Shareholder shall, in addition to the Person executing such
agreement, be responsible for any breach thereof.

Section 2.07.    Voting Agreement.
(a)    For so long as the Sponsor Shareholder Group beneficially owns at least
five percent (5%) of the Company Shares then issued and outstanding, each member
of the Sponsor Shareholder Group shall vote (i) 55.0% of its Company Shares in
the same proportion as the votes cast by the shareholders of the Company who are
not Sponsor Shareholders (or their Affiliates) in any election or removal of
directors (other than with respect to any contested election, any election of a
Warburg Pincus Director or a Vestar Director, any removal of a Warburg Pincus
Director or a Vestar Director or any replacement of such directors in accordance
with Section 2.02(c)) and (ii) all of its Company Shares in the same proportion
as the votes cast by shareholders of the Company who are not Sponsor
Shareholders (or their Affiliates) in any vote or consent on any shareholder
proposal or Extraordinary Transaction unless it is approved by a majority of the
directors on the Board and, in the case of an Extraordinary Transaction,
provides equal treatment of all Company Shares.


12



--------------------------------------------------------------------------------

 


(b)    Subject to Section 2.07(a), each member of the Sponsor Shareholder Group
agrees to take all Necessary Action, including by casting all votes to which
such Sponsor Shareholder is entitled in respect of its Company Shares, whether
at any annual or special meeting, by written consent or otherwise, so as to
cause the election, removal and replacement of directors in accordance with
Section 2.02 and to otherwise give the fullest effect possible to the provisions
of this ARTICLE II.
(c)    The Company agrees, to the extent permitted by applicable Law and the
applicable rules and regulations of any stock exchange on which the Company
Securities are listed, to include in the slate of nominees recommended by the
Board for election at any meeting of shareholders called for the purpose of
electing directors the Persons designated pursuant to Section 2.02 and to
nominate and recommend each such Person to be elected as a director as provided
herein, and to solicit proxies or consents in favor thereof, and take all
Necessary Action to otherwise give the fullest effect possible to the provisions
of this ARTICLE II.

ARTICLE III
    

TRANSFERS

Section 3.01.    Limitations on Transfer.
(a)    During the six (6) month period following the date of the Closing (the
“Initial Holding Period”), none of the members of the Sponsor Shareholder Group
shall Transfer any of its Company Shares unless such Transfer is (i) pursuant to
or in connection with a Recommended Transaction or (ii) approved by the Board.
(b)    After the Initial Holding Period, for so long as the members of the
Sponsor Shareholder Group beneficially own more than five percent (5%) of the
Company Shares then issued and outstanding, no Sponsor Shareholder shall
Transfer any of its Company Shares unless:
(i)    such Transfer is in compliance with the Securities Act and any other
applicable securities or “blue sky” Laws; and
(ii)    any of the following conditions is satisfied in connection with such
Transfer:
(A)
to the knowledge of such Sponsor Shareholder, the Transferee of such Company
Shares (whether a Person or a “group”, as defined under the Exchange Act) would
not, after completion of such Transfer, beneficially own more than ten percent
(10%) of the Company Shares then issued and outstanding or, if such Transferee
is, to the knowledge of such Sponsor Shareholder, a Passive Institutional
Investor, fifteen percent (15%) of the Company Shares then issued and
outstanding;



13



--------------------------------------------------------------------------------

 


(B)
such Transfer is pursuant to, or in connection with, a Recommended Transaction;

(C)
such Transfer is pursuant to an Underwritten Offering; or

(D)
such Transfer is approved by the Board.

(c)    For purposes of:
(i)    the foregoing clauses (a)(ii) and (b)(ii)(D), the Board shall act by a
majority of the members of the Board other than the Designated Sponsor
Directors; and
(ii)    the foregoing clause (b)(ii)(A), “knowledge” means the actual knowledge
of the relevant Sponsor Shareholder, after review of the SEC’s EDGAR system with
respect to the Transferee if the identity of the Transferee is known and (i) in
no event shall (A) the knowledge of such Sponsor Shareholder’s broker be imputed
to such Sponsor Shareholder and (B) such Sponsor Shareholder have any obligation
to make inquiry or investigation as to the identity of the Transferee and (ii)
if such Sponsor Shareholder has actual knowledge of the identity of the
Transferee, such Sponsor Shareholder shall be entitled to rely on information
available on the SEC’s EDGAR system as to such Transferee’s beneficial ownership
of Company Shares.
(d)    Notwithstanding anything to the contrary in this Section 3.01, from and
after the expiration of the Initial Holding Period, the first Transfer of
Company Shares made by any Sponsor Shareholder shall be pursuant to a Qualified
Public Offering unless (i) a Qualified Public Offering of Company Shares has
been completed prior thereto or (ii) the definitions of “Change of Control”,
“Change of Control Event” and “TCIL Change of Control” under each of the debt
agreements of Triton or any of its subsidiaries existing on the date hereof have
been amended such that a Transfer by any of the Permitted Holders (as defined in
such agreements), in and of itself, would not trigger a “Change of Control”,
“Change of Control Event” or “TCIL Change of Control” (as defined in such
agreements), or all such debt agreements have been terminated and have not been
replaced with new debt agreements that contain similar change of control
provisions that would be triggered by a transfer by any of the Permitted
Holders.
(e)    Notwithstanding anything to the contrary in this Section 3.01, the
Company shall use its reasonable best efforts to effect a Qualified Public
Offering on or prior to the expiration of the Initial Holding Period (it being
understood that the size and manner of distribution of such Qualified Public
Offering shall be at the Company’s discretion) unless the definitions of “Change
of Control”, “Change of Control Event” and “TCIL Change of Control” under each
of the debt agreements of Triton or any of its subsidiaries existing on the date
hereof have been amended such that any Transfer of Company Shares by ICIL Triton
Holdings, L.P. or any of its Affiliates, in and of itself, to Tulip Growth PCC
Limited or any of its Affiliates would not trigger a “Change of Control”,
“Change of Control Event” or “TCIL Change of Control” (as defined in such
agreements), or all such debt agreements have been terminated and have not been


14



--------------------------------------------------------------------------------

 


replaced with new debt agreements that contain similar change of control
provisions that would be triggered by any such transfer.
(f)    Any purported Transfer of Company Shares by a Sponsor Shareholder other
than in accordance with this Section 3.01 shall be null and void, and the
Company shall refuse to recognize any such Transfer for any purpose and shall
not, and shall cause the Company’s transfer agent not to, reflect in its records
any change in record ownership of Company Shares pursuant to any such Transfer.

Section 3.02.    Transfers to Affiliates. Notwithstanding anything to the
contrary in Section 3.01, a Sponsor Shareholder may Transfer any of its
respective Company Shares to an Affiliate at any time, provided that any such
Affiliate shall be required, at the time of and as a condition to such Transfer,
to become a Party to this Agreement by executing and delivering a Joinder
Agreement in the form of Exhibit B hereto (each, a “Joinder Agreement”) and such
other documents as may be necessary to make such Person a Party hereto,
whereupon such Transferee will be treated as a Sponsor Shareholder for all
purposes of this Agreement.

Section 3.03.    Legends.
(a)    Each book entry position or certificate representing Company Shares
issued to a Sponsor Shareholder (other than Company Shares issued in respect of
Company Shares not bearing such notation or legend) shall bear a notation or
legend on the reverse side thereof substantially in the following form in
addition to any other legend determined by the Company or as required by
applicable Law or by agreement with the Company:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY MAY BE REQUESTED BY THE COMPANY TO THE EFFECT THAT
SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT).
THIS SECURITY MAY BE SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER AND OTHER TERMS
AND CONDITIONS SET FORTH IN A SHAREHOLDERS AGREEMENT, DATED AS OF NOVEMBER 9,
2015 (AS MAY BE AMENDED OR RESTATED FROM TIME TO TIME), A COPY OF WHICH MAY BE
OBTAINED FROM THE COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.
(b)    Upon the permitted sale in accordance with this Agreement of any such
Company Shares (i) in a Public Offering, (ii) in compliance with Rule 144 under
the Securities Act, or (iii) pursuant to another exemption from registration
under the Securities Act, or upon the termination of this Agreement in
accordance with its terms, upon the written request of the holder of such
Company Shares, any certificates representing such Company Shares shall be


15



--------------------------------------------------------------------------------

 


replaced, at the expense of the Company, with certificates or instruments not
bearing the legends required by Section 3.03(a); provided, that the Company may
condition any replacement of certificates pursuant to clause (iii) of this
Section 3.03(b) on the receipt of an opinion of legal counsel reasonably
satisfactory to the Company stating that such Company Shares are freely
transferable under the Securities Act.
(c)    If any Company Shares cease to be subject to the restrictions on Transfer
set forth in this Agreement, upon the written request of the holder of such
Company Shares, any certificates representing such Company Shares shall be
replaced, at the expense of the Company, with certificates or instruments not
bearing the second paragraph of the legends required by Section 3.03(a).

ARTICLE IV
    

COVENANTS; REGISTRATION RIGHTS

Section 4.01.    Standstill. From and after the date of the Closing, for so long
as the Sponsor Shareholder Group beneficially owns more than five percent (5%)
of the Company Shares then issued and outstanding, no Sponsor Shareholder nor
any of its Affiliates shall, directly or indirectly:
(a)    acquire, or offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to acquire, any economic interest in, any right to
direct the voting or disposition of or any other right with respect to, any
Company Securities (directly or by means of any Derivative Securities) other
than as a result of (i) any share splits, share dividends or other distributions
or recapitalizations or similar offerings made available by the Company to its
shareholders, including rights offerings and distributions made generally to
holders of Company Securities as a result of their ownership of Company
Securities, including pursuant to a shareholder rights plan or similar plan or
agreement, or (ii) the exercise (or exchange) of any rights distributed by the
Company pursuant to clause (i) above;
(b)    enter into, offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to enter into any Extraordinary Transaction, or
offer to acquire the Company (whether pursuant to a tender offer, exchange offer
or otherwise) or encourage, facilitate, join or assist (including providing or
assisting in any way in the obtaining of financing for, or acting as a joint or
co-bidder for the Company or any of its Subsidiaries with) any third party to do
any of the foregoing;
(c)    engage in any solicitation of proxies or consents relating to the
election of directors with respect to the Company, or agree or announce an
intention to vote with or support any Person undertaking a solicitation, or seek
to advise or influence any Person with respect to the voting of any Company
Shares, other than any solicitation in furtherance of the recommendation of the
Board;
(d)    deposit any Company Securities in a voting trust or subject any Company
Securities to a voting agreement or other agreement or arrangement with respect
to the voting of


16



--------------------------------------------------------------------------------

 


such Company Securities (other than this Agreement and the Triton Voting
Agreements), including, without limitation, lending any Company Securities to
any Person for the purpose of allowing such Person to vote such Company
Securities in connection with any shareholder vote or consent of the Company;
(e)     submit shareholder proposals in respect of the Company or call special
general meetings of the shareholders of the Company or provide to any third
party a proxy, consent or requisition to call any meeting of shareholders;
(f)    form a “group” (as defined under the Exchange Act), or otherwise act in
concert, with any other Company shareholder in respect of the Company;
(g)    agree to take any of the actions contemplated by the foregoing clauses
(a) through (f); or
(h)    request any waiver of the restrictions set forth under this Section 4.01
or the voting agreements provided under Section 2.07(a), other than through a
confidential waiver request submitted to the Chief Executive Officer of the
Company or the Chairman, that the Sponsor Shareholder making such request, after
consultation with legal counsel, would not reasonably expect to require (i) the
Board or the Company to issue a public statement relating thereto, or (ii) any
public disclosure by such Sponsor Shareholder relating thereto.

Section 4.02.    Sponsor Shareholders Restricted Activities. Each of the Sponsor
Shareholders agrees that from the date of the Closing until the expiration of
the twenty-four (24) month period following the date when the Sponsor
Shareholder Group is no longer entitled to designate the Vestar Director
(including as a result of a termination of this Agreement in accordance with its
terms), such Sponsor Shareholder and each of its Affiliates shall not:
(a)    either individually or collectively with all other members of the Sponsor
Shareholder Group who are Affiliates of such Sponsor Shareholder, beneficially
own, or acquire, an equity interest of five percent (5%) or greater in any
Person that (A) primarily operates in the intermodal container leasing business
as a competitor to the Company (as it currently operates its business), and (B)
has as its Chief Executive Officer, Chief Financial Officer, Chairman or
President or an owner of more than 5% or more of its securities any of the
persons listed on Exhibit D, or
(b)    hire or solicit for employment any of the senior executive officers of
the Company listed on Exhibit C or senior executive officers of the Company
hired following the date hereof (the “Restricted Executives”), or encourage any
such senior executive officer to resign from the Company; provided, however,
that this clause (b) shall not prohibit such Sponsor Shareholder from hiring,
soliciting for employment or employing any Restricted Executives who (A) respond
to a general solicitation or advertisement that is not specifically directed to
Restricted Executives, (B) are referred to such Sponsor Shareholder by search
firms, employment agencies or other similar entities not specifically instructed
by such Sponsor Shareholder to solicit Restricted Executives, or (C) have been
terminated by the Company or, other than as a result of a breach of such Sponsor
Shareholder’s obligations under this Section 4.02, have resigned from the
Company.


17



--------------------------------------------------------------------------------


 


Section 4.03.    Confidentiality.
(a)    Each of the Sponsor Shareholders acknowledges and agrees that, from and
after the Closing Date and until the date that is eighteen (18) months following
the date when the Sponsor Shareholder Group is no longer entitled to designate
the Vestar Director (including as a result of a termination of this Agreement in
accordance with its terms), it and its Affiliates shall not disclose
Confidential Information to any Person, and that it and its Affiliates shall (x)
use Confidential Information solely in connection with its investment in the
Company and not for any competitive purpose or other purpose detrimental to the
Company or its Subsidiaries and (y) cause any of its Representatives to whom
Confidential Information is disclosed to not disclose any Confidential
Information to any Person, except that Confidential Information may be
disclosed:
(i)    to its Representatives in the normal course of the performance of such
Representatives’ duties; provided, that such disclosing Sponsor Shareholder
shall be liable for any disclosure of such Representatives in violation of this
Agreement and such disclosing Sponsor Shareholder has directed its
Representatives to comply with the confidentiality provisions of this Agreement;
(ii)    to the extent required by applicable Law, rule or regulation, including
complying with any oral or written questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process to which the relevant Sponsor Shareholder is subject; provided, that
such Sponsor Shareholder gives the Company prompt notice of such requests or
requirements, to the extent practicable, so that the Company may seek an
appropriate protective order or similar relief at the Company’s sole expense
(and the Sponsor Shareholder shall cooperate with such efforts by the Company,
and shall in any event make only the minimum disclosure required by such Law,
rule or regulation);
(iii)    to any regulatory authority to which the relevant Sponsor Shareholder
or any of its Affiliates is subject or which it has regular dealings with, as
long as such disclosure is made pursuant to routine examinations or requests and
such authority is advised of the confidential nature of such information;
(iv)    to any other Sponsor Shareholder who is bound by the provisions of this
Section 4.03(a); or
(v)    if the prior written consent of the Company shall have been obtained.
(b)    In the event that (i) a Sponsor Shareholder is contemplating a Transfer
of its Company Shares, and (ii) the Person to whom such Sponsor Shareholder is
contemplating to Transfer its Company Shares (the “Prospective Transferee”)
seeks to receive access to Confidential Information for due diligence purposes
in connection with such contemplated Transfer, the Company shall use its
commercially reasonable efforts to cooperate with the relevant Sponsor
Shareholder in making available such Confidential Information to the


18



--------------------------------------------------------------------------------

 


Prospective Transferee; provided, that the Prospective Transferee is approved by
the Company (such approval not to be unreasonably withheld or delayed) and the
Prospective Transferee enters into a confidentiality agreement with the Company
on terms reasonably acceptable to the Company.
(c)    Without limiting the generality of the foregoing clause (a), from and
after the Closing and until the date that is eighteen (18) months following the
date when the Sponsor Shareholder Group is no longer entitled to designate the
Vestar Director (including as a result of a termination of this Agreement in
accordance with its terms), each of the Sponsor Shareholders shall establish
appropriate procedures, in accordance with its customary practice, to prevent
the disclosure of Confidential Information to any other Person employed by or
affiliated with such Sponsor Shareholder engaged in the due diligence,
negotiation or evaluation of any acquisition or investment of any Person that
primarily operates in the intermodal container leasing business (other than the
Company).
(d)    Nothing contained herein shall prevent the use (subject, to the extent
possible, to a protective order) of Confidential Information in connection with
the assertion or defense of any claim by or against the Company or any Sponsor
Shareholder.

Section 4.04.    Registration Rights. The Sponsor Shareholders shall have the
registration and other rights on the terms set forth in Exhibit G, and the
Parties hereby agree to such terms.

ARTICLE V
    

REPRESENTATIONS AND WARRANTIES

Section 5.01.    Representations and Warranties of the Parties. Each of the
Parties hereby represents and warrants to each other Party that on the date
hereof:
(a)    Such Party has the necessary legal capacity or power and authority to
enter into this Agreement and to carry out its obligations hereunder. To the
extent applicable, such Party is duly organized and validly existing under the
laws of its jurisdiction of organization, and the execution of this Agreement,
and the consummation of the transactions contemplated herein, have been
authorized by all necessary corporate or other action, and no other act or
proceeding, corporate or otherwise, on its part is necessary to authorize the
execution of this Agreement or the consummation of any of the transactions
contemplated hereby. This Agreement has been duly executed by such Party and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at Law) and any
implied covenant of good faith and fair dealing.
(b)    The execution and delivery by such Party of this Agreement and the
performance of its obligations hereunder do not and will not (i) conflict with,
or result in the breach of any provision of the constitutive documents of such
Party; (ii) result in any violation,


19



--------------------------------------------------------------------------------

 


breach, conflict, default or event of default (or an event which with notice,
lapse of time, or both, would constitute a default or event of default), or give
rise to any right of acceleration or termination or any additional payment
obligation, under the terms of any material contract, agreement or permit to
which such Party is a party or by which such Party’s assets or operations are
bound or affected; or (iii) violate, in any material respect, any Law applicable
to such Party, the Company or any of its Subsidiaries.
(c)    Other than any consents that have already been obtained, no consent,
waiver, approval, authorization, exemption, registration, license or declaration
is required to be made or obtained by such Party in connection with (i) the
execution, delivery or performance of this Agreement or (ii) the consummation of
any of the transactions currently contemplated herein, excluding, for the
avoidance of doubt, any transactions contemplated herein solely as a result of
one or more amendments to this Agreement following the date hereof.

ARTICLE VI
    

MISCELLANEOUS

Section 6.01.    Termination. This Agreement shall terminate automatically
(without any action by any Party) (i) as to each Sponsor Shareholder, when such
Sponsor Shareholder no longer beneficially owns any Company Shares and (ii) as
to the Company, when no Sponsor Shareholder owns any longer any Company Shares;
provided, in each case, that (A) the provisions of Section 4.02, Section 4.03,
ARTICLE VI and, as it relates to the foregoing provisions, ARTICLE I, shall
survive such termination and remain valid and binding obligations of the Parties
in accordance with their terms, and (B) such termination shall not relieve any
Party from any liability with respect to breaches of this Agreement prior to
such termination.

Section 6.02.    Notices. In the event a notice or other document is required to
be sent hereunder to the Company or any Sponsor Shareholder, such notice or
other document shall be in writing and shall be considered given and received,
in all respects (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt and (b) on the first (1st) Business Day
following the date of dispatch if delivered by a recognized next-day courier
service. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
(a)    in the case of the Company, to:
Triton International Limited
c/o Triton Container International Limited
Canon’s Court
22 Victoria Street
Hamilton HM 12 Bermuda
Attention: Corporate Secretary
Facsimile: (441) 292-8666




20



--------------------------------------------------------------------------------

 


with copies prior to the Closing (which shall not constitute notice) to:


Triton Container International Limited
55 Green Street
San Francisco, California 94111
Attention: Ian Schwartz
Facsimile: (415) 391-4751


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Christopher E. Austin
Neil R. Markel
Facsimile: (212) 225-3999


TAL International Group, Inc.
100 Manhattanville Road
Purchase, New York 10577
Attention: Marc A. Pearlin
Facsimile: (914) 697-2526


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Paul T. Schnell
     Thomas W. Greenberg
Facsimile: (212) 735-2000


and with copies after the Closing (which shall not constitute notice) to:


TAL International Group, Inc.
100 Manhattanville Road
Purchase, New York 10577
Attention: Marc A. Pearlin
Facsimile: (914) 697-2526


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attention: Paul T. Schnell
     Thomas W. Greenberg
Facsimile: (212) 735-2000




21



--------------------------------------------------------------------------------

 


(b)    in the case of any Sponsor Shareholder, at such Sponsor Shareholder’s
address shown on Exhibit A hereto, or at such other address as any such Party
shall request in a written notice sent to the Company. Any Party hereto or its
legal representatives may effect a change of address for purposes of this
Agreement by giving written notice of such change to the Company, and the
Company shall, upon the request of any Party hereto, notify such Party of such
change in the manner provided herein. Until such notice of change of address is
properly given, the addresses set forth herein shall be effective for all
purposes.

Section 6.03.    Amendments. The terms and provisions of this Agreement may be
modified or amended at any time and from time to time only with the consent of
the Company (by approval of a majority of the members of the Board that are not
Designated Sponsor Directors) and the Sponsor Shareholders.

Section 6.04.    Governing Law. This Agreement and any dispute arising out of,
relating to or in connection with this Agreement, shall be governed and
construed in accordance with the Laws of the State of Delaware, without regard
to any conflicts of law provisions thereof that would result in the application
of the Laws of any other jurisdiction.

Section 6.05.    Consent to Jurisdiction. Each Party hereto hereby irrevocably
and unconditionally consents to submit to the exclusive jurisdiction of the
Delaware Chancery Court located in Wilmington, Delaware (or, if the Delaware
Chancery Court declines to accept jurisdiction over a particular matter, the
United States District Court for the District of Delaware) and any appellate
court therefrom for any dispute arising out of or in connection with this
Agreement, including its termination (and each party agrees that service of any
process, summons, notice or document by U.S. registered mail to the address set
forth in Section 6.02 shall be effective service of process for any action, suit
or proceeding brought against it in any such court, provided that nothing in
this Section 6.05 shall affect the right of any Party to serve legal process in
any other manner permitted by Law). Each Party hereto hereby irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any proceeding arising out of this Agreement in any court
specified in the immediately preceding sentence, and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such proceeding brought in any such court has been brought in an
inconvenient forum.

Section 6.06.    Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY,


22



--------------------------------------------------------------------------------

 


AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.06.

Section 6.07.    Entire Agreement. This Agreement and the other agreements
referred to herein embody the entire agreement and understanding of the Parties
and supersedes all prior agreements and understandings between the Parties with
respect to the subject matter hereof and thereof.

Section 6.08.    Waivers. No waiver of any of the terms of this Agreement shall
be effective unless such waiver is made expressly in writing and executed and
delivered by the Party whose rights are waived; provided that any waiver by the
Company of the obligations of a Sponsor Shareholder hereunder shall require
approval by a majority of the members of the Board other than the Designated
Sponsor Directors. No waiver of any breach shall be deemed to be a further or
continuing waiver of such breach or a waiver of any other or subsequent breach.
Except as otherwise expressly provided herein, no failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at Law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such Party preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy.

Section 6.09.    Corporate Opportunity. For so long as the Sponsor Shareholder
Group is entitled to designate the Vestar Director or any member of the Sponsor
Shareholder Group could reasonably be deemed to be an Affiliate of the Company,
the Company shall not seek or consent to any amendment to section 26.7 of the
Bye-laws without the consent of the Sponsor Shareholder Group.

Section 6.10.    Sponsor Shareholder Group. Whenever the Sponsor Shareholder
Group is permitted or required to exercise any right (including any right to
consent or object to any action) or take any action under this Agreement, any
instrument in writing, executed by Sponsor Shareholders beneficially owning at
least seventy-five percent (75%) of the Company Shares beneficially owned by the
Sponsor Shareholder Group, shall constitute the valid exercise of such right or
taking of such action by the Sponsor Shareholder Group.

Section 6.11.    Severability. If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 6.12.    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, the Company and each Sponsor Shareholder shall
execute and deliver any additional documents and instruments and perform any
additional acts that the Sponsor Shareholders jointly, and reasonably, determine
to be necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.

Section 6.13.    Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of


23



--------------------------------------------------------------------------------

 


which shall constitute one and the same instrument. Facsimile, .pdf and other
electronic signatures to this Agreement shall have the same effect as original
signatures.

Section 6.14.    Third Party Beneficiaries. Except as otherwise expressly
provided in this Agreement, this Agreement does not create any rights, claims or
benefits inuring to any Person that is not a Party hereto, and it does not
create or establish any third party beneficiary hereto.

Section 6.15.    No Third Party Liability. This Agreement may only be enforced
against the named Parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as Parties hereto; and no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, shareholder, Affiliate, agent, attorney or representative
of any Party hereto (including any Person negotiating or executing this
Agreement on behalf of a Party hereto), unless party to this Agreement, shall
have any liability or obligation with respect to this Agreement or with respect
any claim or cause of action (whether in contract or tort) that may arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement (including a representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement).

Section 6.16.    Binding Effect; Assignment. Except as otherwise provided in
this Agreement to the contrary, this Agreement shall be binding upon and inure
to the benefit of the Company, the Sponsor Shareholders and their respective
heirs, legal representatives, executors, administrators, successors and
permitted assigns. The rights of the Sponsor Shareholders under this Agreement
shall not be assignable, except in connection with a Transfer of Company Shares
to an Affiliate thereof in accordance with the terms of this Agreement.

Section 6.17.    Enforcement. The Parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms on a timely basis or were
otherwise breached. It is accordingly agreed that, in the event of any breach or
threatened breach by any other Party hereto of any covenant or obligation
contained in this Agreement, the non-breaching Party shall be entitled (in
addition to any other remedy that may be available to it, including monetary
damages) to seek (on behalf of itself and the third-party beneficiaries of this
Agreement) (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an
injunction, restraining such breach or threatened breach. No Party or any other
Person shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6.17, and each party hereto irrevocably waives any right it
may have to require the obtaining, furnishing or posting of any such bond or
similar instrument.

Section 6.18.    Exculpation Among Sponsor Shareholders. Each Sponsor
Shareholder acknowledges that it is not relying upon any other Person in making
its investment or decision to invest in the Company (other than the Company
pursuant to any written


24



--------------------------------------------------------------------------------

 


agreement). Each Sponsor Shareholder agrees that no Sponsor Shareholder nor its
respective Affiliates, controlling persons, officers, directors, partners,
agents or employees of any Sponsor Shareholder shall be liable to any other
Sponsor Shareholder for any action heretofore or hereafter taken or omitted to
be taken by any of them in connection with their purchase or acquisition of any
Company Shares, except with respect to breaches hereof.

Section 6.19.    Subsequent Acquisition of Company Securities. Any Company
Securities acquired subsequent to the date of the Closing by a member of the
Sponsor Shareholder Group shall be subject to the terms and conditions of this
Agreement.

Section 6.20.    Effectiveness. This Agreement, and the Parties’ respective
rights and obligations hereunder, shall be of no force or effect until the
occurrence of the Closing. Upon the occurrence of the Closing, this Agreement,
and all of the Parties’ respective rights and obligations hereunder, shall
immediately and automatically become effective, without any further action on
the part of any Party or other Person. If the Transaction Agreement is
terminated in accordance with its terms prior to the Closing, this Agreement
shall terminate without any liability or obligation of any Party.


[SIGNATURE PAGES FOLLOW]





IN WITNESS HEREOF, the Parties have duly executed this Agreement as of the date
first above written.


 
COMPANY
 
TRITON INTERNATIONAL LIMITED
 
By: /s/ Edward P. Schneider
 
Name: Edward P. Schneider
Title: Director



25



--------------------------------------------------------------------------------

 




SPONSOR SHAREHOLDERS


VESTAR/TRITON INVESTMENTS III, L.P.
By: Vestar Managers V Ltd.
Its: General Partner




By: /s/ Robert Rosner
Name: Robert Rosner
Title: Authorized Signatory


VESTAR-TRITON (GIBCO) LIMITED


By: /s/ Robert Rosner
Name: Robert Rosner
Title: Authorized Signatory







SIGNATURE PAGE TO SPONSOR SHAREHOLDERS AGREEMENT (VESTAR)



--------------------------------------------------------------------------------


 


EXHIBIT A
SPONSOR SHAREHOLDERS
Shareholder
Address
Vestar/Triton Investments III, L.P.
c/o Vestar Capital Partners
245 Park Avenue, 41st Floor
New York, New York 10167
Attention: Robert L. Rosner
Steven Della Rocca
Facsimile: (212) 808-4922


With a copy (which shall not constitute notice) to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Christopher E. Austin
         Neil R. Markel
Facsimile: (212) 225-3999
Vestar-Triton (Gibco) Limited
c/o Vestar Capital Partners
245 Park Avenue, 41st Floor
New York, New York 10167
Attention: Robert L. Rosner
Steven Della Rocca
Facsimile: (212) 808-4922


With a copy (which shall not constitute notice) to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Christopher E. Austin
       Neil R. Markel
Facsimile: (212) 225-3999










--------------------------------------------------------------------------------


 


EXHIBIT B
JOINDER TO SPONSOR SHAREHOLDERS AGREEMENT
(VESTAR)
This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Sponsor
Shareholders Agreement (Vestar) dated as of November 9, 2015 (the “Shareholders
Agreement”), by and among Triton International Limited and certain other persons
named therein, as the same may be amended from time to time. Capitalized terms
used, but not defined, herein shall have the meaning ascribed to such terms in
the Shareholders Agreement.
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to, and “Sponsor Shareholder” under, the Shareholders Agreement as of the
date hereof and shall have all of the rights and obligations of the Sponsor
Shareholder from whom it has acquired Company Shares (to the extent permitted by
the Shareholders Agreement) as if the Joining Party had executed the
Shareholders Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Shareholders Agreement.
[Signature page follows]











--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.
 
Date:
 
[NAME OF JOINING PARTY]
 
By:    
 
Name:
Title:
Address for Notices:



AGREED ON THIS _______ day of _______, 20_______:


TRITON INTERNATIONAL LIMITED
By: _____________________________
Name:
Title:
Address for Notices:


* * *




 




SIGNATURE PAGE TO JOINDER AGREEMENT



--------------------------------------------------------------------------------


 


EXHIBIT C
RESTRICTED EXECUTIVES
All officers, as of the date hereof, of the Company with the title of Vice
President or above.







--------------------------------------------------------------------------------


 


EXHIBIT D
TARGET SENIOR EXECUTIVES


Brian M. Sondey
John Burns
Edward P. Schneider
Simon R. Vernon
Stephen N. Controulis









--------------------------------------------------------------------------------


 


EXHIBIT E
MEMORANDUM OF ASSOCIATION









--------------------------------------------------------------------------------


 


EXHIBIT F
FORM OF BYE-LAWS







--------------------------------------------------------------------------------


 


EXHIBIT G
REGISTRATION RIGHTS


G-1



--------------------------------------------------------------------------------

 






REGISTRATION RIGHTS
Section 1. Certain Definitions.
As used in herein, the following terms have the following meanings:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board’s good faith judgment, (i) would be required to be made in
any Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing of such Registration
Statement and (iii) the Company has a bona fide business purpose for not
disclosing publicly.
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly Controls, is Controlled by, or is under common Control with, such
Person; provided, that no shareholder of the Company shall be deemed an
Affiliate of any other shareholder solely by reason of any investment in the
Company; provided, further, that “Affiliate” shall not include the portfolio
companies of any of the Holders or any Affiliate of such portfolio companies
(other than the Company and its Subsidiaries).
“Board” means the board of directors of the Company.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Hamilton, Bermuda or New York, New York are authorized by
Law to close.
“Closing” has the meaning set forth in the Transaction Agreement.
“Closing Date” has the meaning set forth in the Transaction Agreement.
“Common Shares” means the common shares, par value $0.01 per common share, of
the Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any share split, dividend or combination, or any
reclassification, recapitalization, amalgamation, merger, consolidation, scheme
of arrangement, exchange or other similar reorganization.
“Company” means Triton International Limited, a Bermuda exempted company
incorporated with limited liability.
“Company Securities” means (i) the Common Shares and any other shares or other
equity of the Company or any Subsidiary, (ii) securities convertible into or
exchangeable for Common Shares or other shares or other equity of the Company or
any Subsidiary, and (iii)


G-2



--------------------------------------------------------------------------------

 


options, warrants, share appreciation rights, participating interests or other
rights to acquire Common Shares or other shares or other equity of the Company
or any Subsidiary.
“Company Shares” means the issued and outstanding Common Shares.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlled” has a correlative meaning.
“FINRA” means the Financial Industry Regulatory Authority, Inc., and any
successor regulator performing comparable functions.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC thereunder,
as the same shall be in effect from time to time.
“Governmental Entity” means any Bermuda, foreign, United States federal or
state, regional or local legislative, executive or judicial body or agency, any
court of competent jurisdiction, any department, commission, political
subdivision or other governmental entity or instrumentality, or any arbitral
authority, in each case, whether domestic or foreign.
“Holder” means any holder of Registrable Securities that is a Sponsor
Shareholder (as defined in the Warburg Pincus Shareholders Agreement or Vestar
Shareholders Agreement, as applicable) as of the Closing Date and any transferee
of such Sponsor Shareholder that is an Affiliate of such Sponsor Shareholder (or
is otherwise a permitted transferee under Section 3.02 of the Warburg Pincus
Shareholders Agreement) and has agreed to be bound by the terms set forth herein
by executing and delivering a Joinder Agreement in the form of Exhibit B to the
Warburg Pincus Shareholders Agreement or Vestar Shareholders Agreement, as
applicable.
“Judgments” means any judgments, injunctions, orders, stays, decrees, writs,
rulings, or awards of any court or other judicial authority or any other
Governmental Entity.
“Law” means all laws (including common law), statutes, ordinances, rules,
regulations, orders, decrees or legally-binding guidance of any Governmental
Entity, or Judgments.
“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States (other than ordinary course
limitations on hours or number of days of trading); (ii) a material outbreak or
escalation of armed hostilities or other international or national calamity
involving the United States or the declaration by the United States of a
national emergency or war or a material adverse change in national or
international financial, political or economic conditions; or (iii) any event,
change, circumstance or effect that is or is reasonably likely to be materially
adverse to the business, properties, assets, liabilities, condition (financial
or otherwise), operations or results of operations of the Company and its
Subsidiaries, taken as a whole.


G-3



--------------------------------------------------------------------------------

 


“NYSE” means the New York Stock Exchange.
“Participating Shareholder” means, with respect to any registration, any Holder
of Registrable Securities covered by the applicable Registration Statement.
“Parties” means the Company and each of the Holders.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, governmental entity or any other entity.
“Pritzker Lock-Up Agreements” means each of the lock-up agreements entered into
on the date hereof by the Company and each of the Pritzker Shareholders, each
substantially in the form attached to the Transaction Agreement as Exhibit C-2
thereto.
“Pritzker Shareholders” means (i) Paul A. Bible, as Trustee of the Second
Universe Trust, (ii) Nicholas J. Pritzker, (iii) DRBIT Investors, L.L.C., (iv)
Thomas Jay Pritzker, (v) CIBC Trust Company (Bahamas) Limited not individually
but solely as Trustee of Settlement T-2390-A, (vi) Bessemer Trust Company
(Cayman) Limited and Lewis M. Linn as Co-Trustees of Settlement T-2390-BC, and
(vii) CIBC Trust Company (Bahamas) Limited not individually but solely as
Trustee of Settlement T-2390-C.
“Public Offering” means any public offering and sale of equity securities of the
Company or its successor for cash pursuant to an effective registration
statement (other than on Form S-4, S-8 or a comparable form) under the
Securities Act.
“Qualified Shareholder” means any Holder that, together with its Affiliates,
beneficially owns at least three million (3,000,000) Company Shares.
“Registrable Securities” means, at any time, any Company Shares and any
securities issued or issuable in respect of such Company Shares or by way of
conversion, amalgamation, exchange, share dividend, split or combination,
recapitalization, merger, consolidation, other reorganization or otherwise until
the earliest to occur of (i) a Registration Statement covering such Company
Shares has been declared effective by the SEC and such Shares have been sold or
otherwise disposed of pursuant to such effective Registration Statement, (ii)
such Company Shares are otherwise transferred (other than by a Qualified
Shareholder to an Affiliate thereof), the Company has delivered a new
certificate or other evidence of ownership for such Company Shares not bearing
any restricted legend and such Company Shares may be resold without subsequent
registration under the Securities Act, or (iii) such Company Shares are
repurchased by the Company or a Subsidiary of the Company.
“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” Laws (including fees and


G-4



--------------------------------------------------------------------------------

 


disbursements of counsel in connection with “blue sky” qualifications of the
securities registered), (iii) expenses in connection with the preparation,
printing, mailing and delivery of any Registration Statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (iv) security engraving and printing expenses, (v) internal expenses of
the Company (including all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) fees and disbursements of counsel
for the Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
required audits of the financial statements of the Company or any comfort
letters or costs associated with the delivery by independent certified public
accountants of any comfort letters requested pursuant to Section 7(l)), (vii)
fees and expenses of any special experts retained by the Company in connection
with such registration, (viii) reasonable fees and expenses of one (1) counsel
for all Holders participating in the offering, selected by the Holders holding
the majority of the Registrable Securities to be sold for the account of all
Holders in the offering and reasonable fees and expenses of each additional
counsel retained by any Holder for the purpose of rendering a legal opinion on
behalf of such Holder in connection with any underwritten Public Offering (ix)
fees and expenses in connection with any review by FINRA of the underwriting
arrangements or other terms of the offering, and all fees and expenses of any
“qualified independent underwriter,” including the fees and expenses of any
counsel thereto, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (x) transfer agents’ and
registrars’ fees and expenses and the fees and expenses of any other agent or
trustee appointed in connection with such offering, (xi) expenses relating to
any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, provided that the Company shall not be responsible for any plane
chartering fees, (xii) fees and expenses payable in connection with any ratings
of the Registrable Securities, including expenses relating to any presentations
to rating agencies and (xiii) all out-of pocket costs and expenses incurred by
the Company or its appropriate officers in connection with their compliance with
Section 7(r). For the avoidance of doubt, “Registration Expenses” shall include
expenses of the type described in clauses (i) - (xiii) to the extent incurred in
connection with the “take down” of Company Shares pursuant to a Registration
Statement previously declared effective. Except as set forth in clause (viii)
above, Registration Expenses shall not include any out-of-pocket expenses of any
Holders (or the agents who manage their accounts) or any Selling Expenses.
“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant hereto filed with, or to be filed with,
the SEC under the rules and regulations promulgated under the Securities Act,
including the related prospectus, pre- and post-effective amendments and
supplements to such registration statement and all exhibits and all material
incorporated by reference in such registration statement.
“Representatives” means, with respect to any Person, (i) any of such Person’s
partners, stockholders, shareholders, members, directors, officers, employees,
agents, counsel, accountants, trustees, equity financing partners, investment
advisors or representatives, Affiliates and investment vehicles managed or
advised by such Person, (ii) the partners, stockholders, shareholders, members,
directors, officers, employees, agents, counsel, accountants, trustees,


G-5



--------------------------------------------------------------------------------

 


equity financing partners, investment advisors or representatives of such
Persons listed in clause (i), and (iii) any other Person acting on behalf of,
such Person with respect to the Company, any of its Subsidiaries.
“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.
“Rule 144A” means Rule 144A (or any successor provisions) under the Securities
Act.
“Rule 415” means Rule 415 (or any successor provisions) under the Securities
Act.
“SEC” means the United States Securities and Exchange Commission and any
successor agency performing comparable functions.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.
"Selling Expenses" means all underwriting discounts, selling commissions and
stock or share transfer taxes applicable to the sale of Registrable Securities,
and fees and disbursements of counsel for any holder of Registrable Securities,
except for the reasonable fees and disbursements of counsel for the holders of
Registrable Securities set forth in clause (viii) of the definition of
Registration Expenses.
“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering all of the Registrable Securities,
as applicable.
“Subsidiary” means, as to a Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the securities or other interests having by
their terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization is directly or indirectly beneficially owned or controlled by such
Person.
“Transaction Agreement” means that certain Transaction Agreement, dated as of
the date hereof, entered into by and among the Company, Triton Container
International Limited (“Triton”), TAL International Group, Inc., (“TAL”), Ocean
Delaware Sub, Inc. (“Delaware Sub”) and Ocean Bermuda Sub Limited (“Bermuda
Sub”), pursuant to which, on the date of the Closing, subject to certain terms
and conditions, among other things, (i) Bermuda Sub will merge with and into
Triton, with Triton surviving such merger as a wholly-owned subsidiary of the


G-6



--------------------------------------------------------------------------------

 


Company, and (ii) Delaware Sub will merge with and into TAL, with TAL surviving
the merger as a wholly-owned subsidiary of the Company.
“Underwritten Offering” means a registration in which Company Securities are
sold to an underwriter or underwriters on a firm commitment basis.
“Vestar Shareholder Group” means, collectively, (i) Vestar/Triton Investments
III, L.P. and (ii) Vestar-Triton (Gibco) Limited, and, in each case, any
successor fund to any of the foregoing, any Affiliate thereof that is a direct
or indirect equity investor in the Company and any Person who becomes a Sponsor
Shareholder by execution and delivery of a Joinder Agreement in accordance with
Section 3.02 of the Vestar Shareholders Agreement.
“Vestar Shareholders Agreement” means that certain Sponsor Shareholders
Agreement (Vestar) entered into on the date hereof by and between the Company
and each member of the Vestar Shareholder Group.
“Warburg Pincus Shareholder Group” means, collectively, (i) Warburg Pincus
(Callisto-II) Private Equity X, L.P., (ii) Warburg Pincus (Europa-II) Private
Equity X, L.P., (iii) Warburg Pincus (Ganymede-II) Private Equity X, L.P., (iv)
Warburg Pincus X Partners, L.P., (v) ICIL Triton Holdings, L.P., and (vi) Tulip
Growth PCC Limited and, in each case, any successor fund to any of the
foregoing, any Affiliate thereof that is a direct or indirect equity investor in
the Company and any Person who becomes a Sponsor Shareholder by execution and
delivery of a Joinder Agreement in accordance with Section 3.02 of the Warburg
Pincus Shareholders Agreement.
“Warburg Pincus Shareholders Agreement” means that certain Sponsor Shareholders
Agreement (Warburg Pincus) entered into on the date hereof by and between the
Company and the each member of the Warburg Pincus Shareholder Group.
In addition, each of the following terms is defined in the Section set forth
opposite such term:


G-7



--------------------------------------------------------------------------------

 


Term
Section
Damages
8(a)
Demand Notice
2(a)
Demand Period
2(e)
Demand Registration
2(a)
Demand Suspension
2(h)
Inspectors
7(k)
Long-Form Registration
2(a)
Maximum Offering Size
2(g)
Piggyback Registration
4(a)
Records
7(k)
Requesting Shareholder
2(a)
Shelf Offering Request
3(a)
Shelf Period
3(b)
Shelf Suspension
3(d)
Short-Form Registration
2(a)



Section 2.    Demand Registration.
(a)    Demand by Holders.
(i)    If, at any time after the six (6) month anniversary of the date of the
Closing, there is no currently effective Shelf Registration Statement on file
with the SEC and the Company shall have received a request, subject to Section
17, from any Qualified Shareholder (the “Requesting Shareholder”) that the
Company effect the registration under the Securities Act of all or any portion
of such Requesting Shareholder’s Registrable Securities (x) on Form S-1 or any
similar long-form Registration Statement (a “Long-Form Registration”) or (y) on
Form S-3 or any similar short-form Registration Statement (a “Short-Form
Registration”) if the Company qualifies to use such short form Registration
Statement (any such requested Long-Form Registration or Short-Form Registration,
a “Demand Registration”), and specifying the kind and aggregate amount of
Registrable Securities to be registered and the intended method of disposition
thereof, then the Company shall promptly, but in no event later than eleven (11)
Business Days prior to the effective date of the Registration Statement relating
to such Demand Registration, give notice of such request (a “Demand Notice”) to
the other Holders, specifying the number of Registrable Securities for which the
Requesting Shareholder has requested registration under this Section 2(a).
During the ten (10) Business Days after receipt of a Demand Notice, all Holders
(other than the Requesting Shareholder) may provide a written request to the
Company, specifying the aggregate amount of Registrable Securities held by such
Holders requested to be registered as part of such Demand Registration and the
intended method of distribution thereof.


G-8



--------------------------------------------------------------------------------

 


(ii)    The Company shall file such Registration Statement with the SEC within
ninety (90) days of such request, in the case of a Long-Form Registration, and
thirty (30) days of such request, in the case of a Short-Form Registration, and
shall use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act and the “blue sky” Laws of such
jurisdictions as any Participating Shareholder or any underwriter, if any,
reasonably requests, as expeditiously as possible, all to the extent necessary
to permit the disposition (in accordance with the intended methods thereof) of
the Registrable Securities so to be registered.
(iii)    Notwithstanding anything to the contrary in this Section 2(a), (A) the
Company shall not be obligated to effect more than two (2) Long-Form
Registrations over any three (3) year period at the request of any Holder, (B)
from and after the time the Company becomes eligible for a Short-Form
Registration, the Holders shall be entitled to effect two (2) Short-Form
Registrations per calendar year in the aggregate in addition to the Long-Form
Registrations to which they are entitled (which Long-Form Registrations, at the
election of the Requesting Shareholder, may be effected as Short-Form
Registrations, in which case they will count as Long-Form Registrations for
purposes of the preceding clause (A)) and (C) the Company shall not be obligated
to effect a Demand Registration unless the aggregate proceeds expected to be
received from the sale of the Registrable Securities requested to be included in
such Demand Registration equals or exceeds fifty million dollars ($50,000,000)
if pursuant to a Long-Form Registration, or twenty-five million dollars
($25,000,000) if pursuant to a Short-Form Registration.
(b)    Demand Withdrawal. A Participating Shareholder may withdraw its
Registrable Securities from a Demand Registration at any time prior to the
effectiveness of the applicable Registration Statement. Upon receipt of a notice
from all of the Participating Shareholders to such effect, the Company shall
cease all efforts to secure effectiveness of the applicable Registration
Statement, and such registration shall nonetheless be deemed a Demand
Registration for purposes of Section 2(a) unless (i) the withdrawing
Participating Shareholders shall have paid or reimbursed the Company for their
pro rata share of all reasonable and documented out-of-pocket fees and expenses
incurred by the Company in connection with the registration of the withdrawing
Participating Shareholders’ withdrawn Registrable Securities (based on the
number of Registrable Securities such withdrawing Participating Shareholders
sought to register, as compared to the total number of Company Securities
included on such Registration Statement), (ii) the withdrawal is made following
the occurrence of a Material Adverse Change, because the registration would
require the Company to make an Adverse Disclosure or because the Company
otherwise requests withdrawal or (iii) the withdrawal arose out of the fault of
the Company (in each such case the Company shall be obligated to pay all
Registration Expenses in connection with such revoked request except to the
extent otherwise paid pursuant to clause (i)).
(c)    Company Notifications. Within ten (10) Business Days after the receipt by
the Participating Shareholders of the Demand Notice, the Company will notify all


G-9



--------------------------------------------------------------------------------

 


Participating Shareholders of the identities of the other Participating
Shareholders and the number of Registrable Securities requested to be included
therein.
(d)    Registration Expenses. The Company shall be liable for and pay all
Registration Expenses in connection with any Demand Registration, regardless of
whether such registration is effected, subject to reimbursement pursuant to
Section 2(b)(i), if applicable.
(e)    Effective Registration. A Demand Registration shall be deemed to have
occurred if the Registration Statement relating thereto (i) has become effective
under the Securities Act and (ii) has remained effective for a period of at
least 180 calendar days (or such shorter period in which all Registrable
Securities of the Participating Shareholders included in such registration have
actually been sold thereunder or withdrawn) or, if such Registration Statement
relates to an Underwritten Offering, such longer period as, in the opinion of
counsel for the underwriter or underwriters, a prospectus is required by Law to
be delivered in connection with sales of Registrable Securities by an
underwriter or dealer (the applicable period, the “Demand Period”); provided,
that a Demand Registration shall not be deemed to have occurred if, (A) during
the Demand Period, such Registration Statement is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court, (B) the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such registration are not
satisfied other than by reason of a wrongful act, misrepresentation or breach of
such applicable underwriting agreement by any Requesting Shareholder or (C) the
Maximum Offering Size (as defined below) is reduced in accordance with Section
2(g) such that less than seventy-five percent (75%) of the Registrable
Securities that the Requesting Shareholder sought to be included in such
registration are included.
(f)    Underwritten Offerings. If any Participating Shareholder that is a
Qualified Shareholder so requests, an offering of Registrable Securities
pursuant to a Demand Registration shall be in the form of an Underwritten
Offering.
(g)    Priority of Securities Registered Pursuant to Demand Registrations. If
the managing underwriter or underwriters of a proposed Underwritten Offering
advise the Board (or, in the case of a Demand Registration not being
underwritten, the Board determines in its reasonable discretion) that, in its
view, the number of Registrable Securities requested to be included in such
registration (including any securities that the Company proposes to be included
that are not Registrable Securities) exceeds the largest number of shares that
can be sold without being likely to have an adverse effect on such offering,
including the price at which such shares can be sold, or the market for the
securities offered, (the “Maximum Offering Size”), the Company shall include in
such registration, in the priority listed below, up to the Maximum Offering
Size:
(i)    first, all Registrable Securities requested to be registered by the
Participating Shareholders who requested registration under Section 2(a)
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Participating Shareholders on the basis of the
relative number of Registrable Securities owned by the Participating
Shareholders; provided, that any securities thereby allocated to a Participating
Shareholder that exceed such Participating Shareholder’s


G-10



--------------------------------------------------------------------------------

 


request shall be reallocated among the remaining Participating Shareholders in
like manner), and
(ii)    second, and only if all the securities referred to in clause (i) have
been included, any securities proposed to be registered by the Company or any
securities proposed to be registered for the account of any other Persons
(including the Company), with such priorities among them as the Company shall
determine.
(h)    Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement in respect of a
Demand Registration at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Participating Shareholders, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement (a “Demand Suspension”); provided,
that the Company shall not be permitted to exercise a Demand Suspension (i) more
than twice during any 12-month period or (ii) for a period exceeding sixty (60)
days on any one occasion; and provided, further, that in the event of a Demand
Suspension, if a Participating Shareholder has not sold any Company Securities
under such Registration Statement, it shall be entitled to withdraw Registrable
Securities from such Demand Registration and, if all Participating Shareholders
so withdraw, such Demand Registration shall not be counted for purposes of the
limit on Long-Form Registrations requested by such Participating Shareholders in
Section 2(a). In the case of a Demand Suspension, the Participating Shareholders
agree to suspend use of the applicable prospectus and any issuer free writing
prospectuses in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above.
The Company shall immediately notify the Participating Shareholders upon the
termination of any Demand Suspension, amend or supplement the prospectus and any
issuer free writing prospectus, if necessary, so it does not contain any untrue
statement or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and furnish to the
Participating Shareholders such numbers of copies of the prospectus and any
issuer free writing prospectus as so amended or supplemented as the
Participating Shareholders may reasonably request. The Company agrees, if
necessary, to supplement or make amendments to the applicable Registration
Statement if required by the registration form used by the Company for the
applicable Demand Registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder, or as may reasonably be requested by the Participating
Shareholder.
Section 3.    Shelf Registration.
(a)    Filing. At such time as the Company is eligible to file a registration
statement on Form S-3, within thirty (30) days of a request, subject to Section
17, by a Qualified Shareholder (a “Shelf Offering Request”), the Company shall
file with the SEC a Shelf Registration Statement relating to the offer and sale
of all Registrable Securities by the Holders from time to time in accordance
with the methods of distribution elected by such Holders and set forth in the
Shelf Registration Statement and, as promptly as practicable thereafter, the
Company shall use its reasonable best efforts to cause such Shelf Registration
Statement to be declared


G-11



--------------------------------------------------------------------------------

 


effective under the Securities Act (or if the Company qualifies to do so, it
shall file an automatic Shelf Registration Statement in response to any such
request). If, on the date of any such Shelf Offering Request, the Company does
not qualify to file a Shelf Registration Statement under the Securities Act, the
provisions of this Section 3 shall not apply, and the provisions of Section 1
shall apply instead. In no event shall the Company be required to file a
registration statement on Form S-1 to satisfy the requirements of this Section
3.
(b)    Continued Effectiveness. The Company shall use its reasonable best
efforts (if the Company is not eligible to use an automatic Shelf Registration
Statement at the time of filing) to keep such Shelf Registration Statement
continuously effective under the Securities Act in order to permit the
prospectus forming a part thereof to be usable by Holders until the earlier of
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(3) of the Securities Act and Rule 174 thereunder) and (ii) the date
as of which each of the Holders is permitted to sell its Registrable Securities
without Registration pursuant to Rule 144 under the Securities Act without
volume limitation or other restrictions on transfer thereunder (such period of
effectiveness, the “Shelf Period”). Subject to Section 3(e), the Company shall
not be deemed to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Holders of Registrable Securities covered thereby not being able to offer and
sell any Registrable Securities pursuant to such Shelf Registration Statement
during the Shelf Period, unless such action or omission is required by
applicable Law or is in connection with a Shelf Suspension.
(c)    Shelf Notice. Promptly upon receipt of any request to file a Shelf
Registration Statement pursuant to Section 3(b) (but in no event more than five
(5) Business Days thereafter), the Company shall deliver a written notice of any
such request to all other Holders.
(d)    Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving at least 10 calendar days’ prior
written notice of such action to the Holders, suspend use of the Shelf
Registration Statement (a “Shelf Suspension”); provided, that the Company shall
not be permitted to exercise a Shelf Suspension (i) more than twice during any
12-month period, or (ii) for a period exceeding sixty (60) days on any one
occasion. In the case of a Shelf Suspension, the Holders agree to suspend use of
the applicable prospectus and any issuer free writing prospectus in connection
with any sale or purchase of, or offer to sell or purchase, Registrable
Securities, upon receipt of the notice referred to above. The Company shall
immediately notify the Holders upon the termination of any Shelf Suspension,
amend or supplement the prospectus and any issuer free writing prospectus, if
necessary, so it does not contain any untrue statement or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and furnish to the Holders such numbers of copies of the
prospectus and any issuer free writing prospectus as so amended or supplemented
as the Holders may reasonably request. The Company agrees, if necessary, to
supplement or make amendments to the Shelf Registration Statement, if required
by the


G-12



--------------------------------------------------------------------------------

 


registration form used by the Company for the Shelf Registration or by the
instructions applicable to such registration form or by the Securities Act or
the rules or regulations promulgated thereunder or as may reasonably be
requested by the Holders.
(e)    Underwritten Shelf Takedown.
(i)    For any offering of Registrable Securities pursuant to the Shelf
Registration Statement for which the value of Registrable Securities proposed to
be offered is at least fifty million dollars ($50 million), if any Participating
Shareholder that is a Qualified Shareholder so elects, such offering shall be in
the form of an Underwritten Offering, and the Company shall amend or supplement
the Shelf Registration Statement for such purpose. Subject to the immediately
preceding sentence, if at any time during which the Shelf Registration Statement
is in effect a Participating Shareholder elects to offer Registrable Securities
pursuant to the Shelf Registration Statement in the form of an Underwritten
Offering, then such Participating Shareholder shall give written notice (which
notice may be given by email) to the Company of such intention at least two (2)
Business Days prior to the date on which such Underwritten Offering is
anticipated to launch, specifying the number of Registrable Securities for which
the Participating Shareholder is requesting registration under this Section 3(e)
and the other material terms of such Underwritten Offering to the extent known
(such request, an “Underwritten Shelf Takedown Request,” and any Underwritten
Offering conducted pursuant thereto, an “Underwritten Shelf Takedown”), and the
Company shall promptly, but in no event later than the Business Day following
the receipt of such Underwritten Shelf Takedown Request, give written notice
(which notice may be given by email to the email address for each other Holder
on file with the Company from time to time) of such Underwritten Shelf Takedown
Request (such notice, an “Underwritten Shelf Takedown Notice”) to the other
Holders and such Underwritten Shelf Takedown Notice shall offer the other
Holders the opportunity to register as part of such Underwritten Shelf Takedown
such number of Registrable Securities as each such other Holder may request in
writing (which request may be made by email to the Company). Subject to Section
3(e)(ii) and Section 3(e)(iii), the Company and the Participating Shareholder(s)
making the Underwritten Shelf Takedown Request shall cause the underwriter(s) to
include as part of the Underwritten Shelf Takedown all Registrable Securities
that are requested to be included therein by any of the other Holders within
twenty-four (24) hours after the receipt by such other Holders of any such
notice, all to the extent necessary to permit the disposition of the Registrable
Securities to be so sold; provided, that all such other Holders requesting to
participate in the Underwritten Shelf Takedown must sell their Registrable
Securities to the underwriters selected on the same terms and conditions as
apply to the Participating Shareholder(s) requesting the Underwritten Shelf
Takedown; provided, further, that, if at any time after making an Underwritten
Shelf Takedown Request and prior to the launch of the Underwritten Shelf
Takedown, the Participating Shareholder(s) requesting the Underwritten Shelf
Takedown shall determine for any reason not to proceed with or to delay such
Underwritten Shelf Takedown, the Participating Shareholder(s) shall give written
notice to the Company of such determination and the Company shall give written
notice of the same to each other Holder and, thereupon, (A) in the case of a
determination not to proceed, the Company and such Participating Shareholder(s)
shall be relieved of their respective obligations to cause the underwriter(s) to
include any Registrable Securities of the other Holders as part of such
Underwritten Shelf


G-13



--------------------------------------------------------------------------------

 


Takedown (but the Company shall not be relieved from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the other registration rights contained herein, and (B) in the case of a
determination to delay such Underwritten Shelf Takedown, the Company and such
Participating Shareholder(s) shall be relieved of their respective obligations
to cause the underwriter(s) to include any Registrable Securities of the other
Holders as part of such Underwritten Shelf Takedown for the same period as the
Participating Shareholder(s) determine(s) to delay such Underwritten Shelf
Takedown.
(ii)    If the managing underwriter of an Underwritten Shelf Takedown advises
the Company or the Participating Shareholder(s) requesting the Underwritten
Shelf Takedown that, in its view, the number of Company Shares that the
Participating Shareholder(s) and such other Holders intend to include in such
registration exceeds the Maximum Offering Size, the Company and the
Participating Shareholder(s) making the Underwritten Shelf Takedown Request
shall cause the underwriter(s) to include in such Underwritten Shelf Takedown,
in the following priority, up to the Maximum Offering Size:
(A)    first, all Registrable Securities requested to be included in such
registration by the Participating Shareholder(s) requesting the Underwritten
Shelf Takedown and any other Holders pursuant to Section 3(e)(i) or Section
3(e)(i) of Exhibit G to the Warburg Pincus Shareholders Agreement (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Holders on the basis of the relative number of Registrable Securities
owned by such Holders; provided, that any securities thereby allocated to a
Holder that exceed such Holder’s request shall be reallocated among the
remaining Holders in like manner); and
(B)    second, and only if all of the securities referred to in clause (A) have
been included, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Participating
Shareholder(s) requesting the Underwritten Shelf Takedown shall determine.
(iii)    Each Holder shall be permitted to withdraw all or part of its
Registrable Securities from an Underwritten Shelf Takedown at any time prior to
9:00 a.m., New York City time, on the date on which the Underwritten Shelf
Takedown is anticipated to launch.
(f)    Payment of Expenses for Shelf Registrations. The Company shall be liable
for and pay all Registration Expenses in connection with any Shelf Registration,
regardless of whether such registration is effected.
Section 4.    Piggyback Registration.
(a)    Participation. If the Company at any time proposes to file a Registration
Statement with respect to any offering of its securities for its own account or
for the account of any other Persons (other than (i) a Registration Statement
under Section 2 (it being understood that this clause (i) does not limit the
rights of Holders to make written requests pursuant to Section 2(a)), (ii) a
Registration Statement on Form S-4 or S-8 or any successor form to such


G-14



--------------------------------------------------------------------------------

 


forms, (iii) a registration of securities solely relating to an offering and
sale to employees or directors of the Company pursuant to any employee share
plan or other employee benefit plan arrangement, or (iv) a registration in
connection with a direct or indirect acquisition by the Company or one of its
Subsidiaries of another Person or a similar business combination transaction,
however structured)) then, as soon as practicable (but in no event less than ten
(10) calendar days prior to the proposed date of filing such Registration
Statement), the Company shall give written notice of such proposed filing to the
Holders, and such notice shall offer the Holders the opportunity to register
under such Registration Statement such number of Registrable Securities as each
such Holder may request in writing (a “Piggyback Registration”). Subject to
Section 4(b) and Section 4(c), the Company shall include in such Registration
Statement all such Registrable Securities that are requested to be included
therein within five (5) calendar days after the receipt by such Holders of any
such notice; provided, that if at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration, the
Company shall give written notice of such determination to each Holder and,
thereupon, (A) in the case of a determination not to register, shall be relieved
of its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith), without prejudice, however, to the rights of the Holders
to request that such registration be effected as a Demand Registration (subject
to the provisions governing withdrawal set forth in Section 2(b)), and (B) in
the case of a determination to delay registering, in the absence of a request
for a Demand Registration, shall be permitted to delay registering any
Registrable Securities, for the same period as the delay in registering such
other securities; provided, that if such registration involves an underwritten
Public Offering, all such Holders requesting to be included in the Company’s
registration must sell their Registrable Securities to the underwriters selected
as provided in Section 7(j) on the same terms and conditions as apply to the
Company or the Holder requesting such registration, as applicable, and the
Company shall make arrangements with the managing underwriter so that each such
Holder may participate in such Underwritten Offering.
(b)    Priority of Registrations Pursuant to a Piggyback Registration. If a
Piggyback Registration involves an underwritten Public Offering (other than any
Demand Registration, in which case the provisions with respect to priority of
inclusion in such offering set forth in Section 2(g) shall apply) and the
managing underwriter advises the Board (or, in the case of a Piggyback
Registration not being underwritten, the Board determines in its sole
discretion) that, in its view, the number of Company Shares that the Company and
such Holders intend to include in such registration exceeds the Maximum Offering
Size, the Company shall include in such registration, in the following priority,
up to the Maximum Offering Size:
(i)    first, so much of the Company Securities proposed to be registered for
the account of the Company (or for the account of such other initiating Person)
as would not cause the offering to exceed the Maximum Offering Size,
(ii)    second, and only if all of the securities referred to in clause (i) have
been included, all Registrable Securities requested to be included in such
registration by any


G-15



--------------------------------------------------------------------------------

 


Holders pursuant to this Section 4 or Section 4 of Exhibit G to the Warburg
Pincus Shareholders Agreement or by any holders of Registrable Securities under
Section 4 of Exhibit B to any of the Pritzker Lock-Up Agreements (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Holders and such other holders of Registrable Securities on the basis
of the relative number of Registrable Securities owned by such Holders and such
other holders; provided, that any securities thereby allocated to a Holder that
exceed such Holder’s request shall be reallocated among the remaining Holders
and other holders in like manner), and
(iii)    third, and only if all of the securities referred to in clauses (i) and
(ii) have been included, any securities proposed to be registered for the
account of any other Persons with such priorities among them as the Company
shall determine.
(c)    Piggyback Withdrawal. Each Holder shall be permitted to withdraw all or
part of its Registrable Securities from a Piggyback Registration at any time
prior to the effectiveness of such Registration Statement. Subject to Section
17, no registration effected under this Section 4 shall relieve the Company of
its obligations to effect a Demand Registration to the extent required by
Section 2.
(d)    Payment of Expenses for Piggyback Registrations. The Company shall pay
all Registration Expenses in connection with each Piggyback Registration,
regardless of whether such registration is effected.
Section 5.    Lock-Up Agreements.
(a)    In connection with each Public Offering, neither the Company nor any
Holder shall effect any public sale or distribution of any Company Securities or
other security of the Company (except as part of such Public Offering) during
the period beginning on the date that is estimated by the Company, in good faith
and provided in writing to such Holder, to be the seventh (7th) calendar day
prior to the effective date of the applicable Registration Statement until the
earlier of (i) such time as the Company and the lead managing underwriter shall
agree and (ii) ninety (90) calendar days after the effective date of the
applicable Registration Statement; provided, that the lead managing underwriter
may extend such period as necessary to comply with applicable FINRA rules.
(b)    Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to registrations
on Form S-4 or S-8 or any successor form to such forms or as part of any
registration of securities for offering and sale to employees or directors of
the Company pursuant to any employee share plan or other employee benefit plan
arrangement. The Company agrees to use its reasonable best efforts to obtain
from each holder of restricted securities of the Company which securities are
the same as or similar to the Registrable Securities being registered, or any
restricted securities convertible into or exchangeable or exercisable for any of
such securities, an agreement not to effect any public sale


G-16



--------------------------------------------------------------------------------

 


or distribution of such securities during any such period referred to in this
paragraph, except as part of any such registration, if permitted.
Section 6.    Other Registration Rights. The Company represents and warrants
that it is not a party to, or otherwise subject to, any agreement (other than as
provided herein) granting registration rights to any other Person with respect
to any securities of the Company, other than pursuant to the Vestar Shareholders
Agreement, the Warburg Pincus Shareholders Agreement and each of the Pritzker
Lock-Up Agreements. The Company shall not grant to any Person the right, other
than as set forth herein, and except to employees of the Company with respect to
registrations on Form S-8, to request the Company to register any Company
Securities except such rights as are not more favorable than or inconsistent
with the rights granted to the Holders and that do not violate the rights or
adversely affect the priorities of the Holders set forth herein.
Section 7.    Registration Procedures. In connection with any registration
pursuant to Section 2, Section 3 or Section 4, subject to the provisions of such
Sections:
(a)    Prior to filing a Registration Statement covering Registrable Securities
or prospectus or any amendment or supplement thereto, the Company shall, if
requested, furnish to each Participating Shareholder and each underwriter, if
any, of the Registrable Securities covered by such Registration Statement copies
of such Registration Statement as proposed to be filed, and thereafter the
Company shall furnish to such Participating Shareholder and underwriter, if any,
without charge such number of copies of such Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such Registration Statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 or Rule 430A
under the Securities Act and such other documents as such Participating
Shareholder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Participating
Shareholder. Each Participating Shareholder shall have the right to request that
the Company modify any information contained in such Registration Statement,
amendment and supplement thereto pertaining to such Participating Shareholder
and the Company shall use all reasonable efforts to comply with such request;
provided, that the Company shall not have any obligation to so modify any
information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.
(b)    In connection with any filing of any Registration Statement or prospectus
or amendment or supplement thereto, the Company shall cause such document (i) to
comply in all material respects with the requirements of the Securities Act and
the rules and regulations of the SEC thereunder and (ii) with respect to
information supplied by or on behalf of the Company for inclusion in the
Registration Statement, to not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.


G-17



--------------------------------------------------------------------------------

 


(c)    The Company shall promptly notify each Holder of such Registrable
Securities and the underwriter(s) and, if requested by such Holder or the
underwriter(s), confirm in writing, when a Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective.
(d)    The Company shall furnish counsel for each underwriter, if any, and for
the Holders of such Registrable Securities with copies of any written comments
from the SEC or any state securities authority or any written request by the SEC
or any state securities authority for amendments or supplements to a
Registration Statement or prospectus or for additional information generally.
(e)    After the filing of the Registration Statement, the Company shall (i)
cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Participating Shareholders set forth in
such Registration Statement or supplement to such prospectus and (iii) promptly
notify each Participating Shareholder holding Registrable Securities covered by
such Registration Statement of any stop order issued or threatened by the SEC or
any state securities commission and use commercially reasonable best efforts to
prevent the entry of such stop order or to remove it if entered.
(f)    The Company shall use all reasonable best efforts to (i) register or
qualify the Registrable Securities covered by such Registration Statement under
such securities or “blue sky” Laws of such jurisdictions in the United States as
any Participating Shareholder holding such Registrable Securities reasonably (in
light of such Participating Shareholder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Participating Shareholder to consummate the disposition of the Registrable
Securities owned by such Participating Shareholder; provided, that the Company
shall not be required to (A) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 7(f), (B) subject itself to taxation in any such jurisdiction or (C)
consent to general service of process in any such jurisdiction.
(g)    The Company shall use reasonable best efforts to provide a transfer
agent, registrar and CUSIP number for all such Registrable Securities not later
than the effective date of such Registration Statement.
(h)    The Company shall use reasonable best efforts to cooperate with each
Holder and the underwriter or managing underwriter, if any, to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends; and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the governing documents thereof) and registered in such names


G-18



--------------------------------------------------------------------------------

 


as each Holder or the underwriter or managing underwriter, if any, may
reasonably request at least three (3) Business Days prior to any sale of
Registrable Securities.
(i)    The Company shall immediately notify each Participating Shareholder
holding such Registrable Securities covered by such Registration Statement, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to each such Participating
Shareholder and file with the SEC any such supplement or amendment subject to
any suspension rights contained herein.
(j)    The Company shall have the right to select an underwriter or underwriters
in connection with any underwritten Public Offering resulting from the exercise
of a Demand Registration or in connection with any other underwritten Public
Offering; provided, that in connection with any Demand Registration, the Company
will consult with the Holders before selecting the lead underwriter; provided,
further, that in connection with any Demand Registration, the Holder requesting
such Demand Registration shall have the right to select two (2) co-managers
reasonably acceptable to the Company. In connection with any Public Offering,
the Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take all other actions as are reasonably
required and customary in order to expedite or facilitate the disposition of
such Registrable Securities in any such Public Offering, including the
engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with FINRA.
(k)    Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available during
regular business hours for inspection by any Participating Shareholder and any
underwriter participating in any disposition pursuant to a Registration
Statement being filed by the Company pursuant to this Section 7 and any
attorney, accountant or other professional retained by any such Participating
Shareholder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary or desirable to
enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by any Inspectors in connection with such Registration Statement.
Records that the Company determines, in good faith, to be confidential and that
it notifies the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in such Registration Statement or (ii) the
release of such Records is required pursuant to applicable Law or regulation or
judicial process. Each Participating Shareholder agrees that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it or its Affiliates as the basis for any market
transactions in the Company Securities unless and until such information is made
generally available to the public. Each Participating Shareholder further agrees
that, upon learning that disclosure of such Records is sought in a court


G-19



--------------------------------------------------------------------------------

 


of competent jurisdiction, it shall give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.
(l)    The Company shall furnish to each Participating Shareholder and to each
such underwriter, if any, a signed counterpart, addressed to such Participating
Shareholder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent certified public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the managing underwriter therefor reasonably requests.
(m)    The Company shall take all commercially reasonable actions to ensure that
any free-writing prospectus utilized in connection with any Demand Registration
or Piggyback Registration hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
(n)    The Company shall otherwise use all commercially reasonable efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement or such other document that shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder.
(o)    The Company may require each such Participating Shareholder promptly to
furnish in writing to the Company such information regarding the distribution of
the Registrable Securities as the Company may from time to time reasonably
request and such other information as may be legally required or the Company may
deem reasonably advisable in connection with such registration and shall not
have any obligation to include a Participating Shareholder on any Registration
Statement if such information is not promptly provided; provided, that, prior to
excluding such Participating Shareholder on the basis of its failure to provide
such information, the Company must furnish in writing a reminder to such
Participating Shareholder requesting such information at least three (3) days
prior to filing the applicable Registration Statement.
(p)    Each such Participating Shareholder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 7(i), such Participating Shareholder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Participating Shareholder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 7(i), and, if so directed by the Company, such Participating Shareholder
shall deliver to the Company all copies, other than any permanent file copies
then in such Participating Shareholder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice. If the Company shall give such notice, the Company shall extend the
period during which such Registration Statement shall be maintained


G-20



--------------------------------------------------------------------------------

 


effective (including the period referred to in Section 7(a)) by the number of
days during the period from and including the date of the giving of notice
pursuant to Section 7(i) to the date when the Company shall make available to
such Participating Shareholder a prospectus supplemented or amended to conform
with the requirements of Section 7(i).
(q)    The Company shall use its commercially reasonable efforts to list all
Registrable Securities covered by such Registration Statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.
(r)    In connection with an Underwritten Offering, the Company shall have
appropriate officers of the Company (i) prepare and make presentations at any
“road shows” and before analysts and rating agencies, as the case may be, (ii)
otherwise use their commercially reasonable efforts to cooperate as reasonably
requested by the underwriters in the offering, marketing or selling of the
Registrable Securities, including, by executing customary underwriting
agreements and (iii) otherwise use their commercially reasonable efforts to
cooperate as reasonably requested by the Holders in the marketing of the
Registrable Securities.
Section 8.    Indemnification by the Company.
(a)    The Company agrees to indemnify and hold harmless each Participating
Shareholder holding Registrable Securities covered by a Registration Statement,
each member, trustee, limited or general partner thereof, each member, trustee,
limited or general partner of each such member, limited or general partner, each
of their respective Affiliates, officers, directors, stockholders, shareholders,
employees, advisors and agents, each Person, if any, who controls such Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each of their Representatives from and against any and all
losses, claims, damages, liabilities and expenses (including reasonable expenses
of investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused
by or relating to (iii) any untrue statement or alleged untrue statement of a
material fact contained in (A) any Registration Statement or prospectus relating
to the Registrable Securities (as amended or supplemented if the Company shall
have furnished any amendments or supplements thereto), any preliminary
prospectus or any “issuer free writing prospectus” (as defined in Rule 433 of
the Securities Act) or (B) any application or other document or communication
executed by or on behalf of the Company or based upon written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify any securities covered by such registration under the securities Laws
thereof, (iv) any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (v) any violation or alleged violation by the Company of the
Securities Act or any other similar federal or state securities Laws or any rule
or regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration, qualification or compliance, except in all cases insofar as such
Damages are caused by or related to any such untrue statement or omission or
alleged untrue statement or omission so made based upon or contained in any
information furnished in writing to the Company by such Participating
Shareholder expressly for use therein or by such Participating Shareholder’s
failure to deliver a copy of the prospectus, the issuer free writing prospectus
or any amendments or supplements


G-21



--------------------------------------------------------------------------------

 


thereto after the Company has furnished such Participating Shareholder with a
sufficient number of copies of the same.
(b)    The Company also agrees to indemnify any underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
underwriters within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Participating Shareholders provided in this Section 8 or
otherwise on commercially reasonable terms negotiated on an arm’s length basis
with such underwriters.
Section 9.    Indemnification by Participating Shareholders. Each Participating
Shareholder holding Registrable Securities included in any Registration
Statement agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the indemnity from
the Company contained in Section 8(a)(i) and Section 8(a)(ii) to such
Participating Shareholder, but only with respect to information furnished in
writing by such Participating Shareholder or on such Participating Shareholder’s
behalf expressly for use in any Registration Statement or prospectus relating to
the Registrable Securities, or any amendment or supplement thereto, any
preliminary prospectus or any “issuer free writing prospectus.” Each such
Participating Shareholder also agrees to indemnify and hold harmless any
underwriters of the Registrable Securities, their officers and directors and
each Person who controls such underwriters within the meaning of either Section
15 of the Securities Act or Section 20 of the Exchange Act on substantially the
same basis as that of the indemnification of the Company provided in this
Section 9. As a condition to including Registrable Securities in any
Registration Statement filed in accordance herewith, the Company may require
that it shall have received an undertaking reasonably satisfactory to it from
any underwriter to indemnify and hold it harmless to the extent customarily
provided by underwriters with respect to similar securities. No Participating
Shareholder shall be liable under this ‎‎Section 9 for any Damages in excess of
the gross proceeds realized by such Participating Shareholder in the sale of
Registrable Securities of such Participating Shareholder to which such Damages
relate.
Section 10.    Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 8 or
Section 9, such Person (an “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided, that the failure of
any Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent and only to
the extent that the Indemnifying Party is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed in writing to the


G-22



--------------------------------------------------------------------------------

 


retention of such counsel, (ii) the Indemnifying Party shall have failed to
assume the defense of such claim or to employ counsel reasonably satisfactory to
the Indemnified Party, or (iii) in the reasonable judgment of such Indemnified
Party representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them. It is understood
that, in connection with any proceeding or related proceedings in the same
jurisdiction, the Indemnifying Party shall not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties, and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
no Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.
Section 11.    Survival. Section 8, Section 9, Section 10 and Section 12 hereto
will remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Party or any officer, director or controlling
Person of such Indemnified Party and will survive the transfer of securities.
Section 12.    Contribution.
(a)    If the indemnification provided for herein is unavailable to the
Indemnified Parties in respect of any Damages, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Damages (i)
as between the Company and the Participating Shareholders holding Registrable
Securities covered by a Registration Statement on the one hand and the
underwriters on the other, in such proportion as is appropriate to reflect the
relative benefits received by the Company and such Participating Shareholders on
the one hand and the underwriters on the other, from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
Law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company and such Participating
Shareholders on the one hand and of such underwriters on the other in connection
with the statements or omissions that resulted in such Damages, as well as any
other relevant equitable considerations, and (ii) as between the Company on the
one hand and each Participating Shareholder on the other, in such proportion as
is appropriate to reflect the relative fault of the Company and of each
Participating Shareholder in connection with such statements or omissions, as
well as any other relevant equitable considerations. The relative benefits
received by the Company and Participating Shareholders on the one hand and such
underwriters on the other shall be deemed to be in the same proportion as the
total proceeds from the offering (net of underwriting


G-23



--------------------------------------------------------------------------------

 


discounts and commissions but before deducting expenses) received by the Company
and Participating Shareholders bear to the total underwriting discounts and
commissions received by such underwriters, in each case as set forth in the
table on the cover page of the prospectus. The relative fault of the Company and
Participating Shareholders on the one hand and of such underwriters on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the Company and
Participating Shareholders or by such underwriters. The relative fault of the
Company on the one hand and of each Participating Shareholder on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
(b)    The Company and the Participating Shareholders agree that it would not be
just and equitable if contribution pursuant to this Section 12 were determined
by pro rata allocation (even if the underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 12, no Participating Shareholder shall be required to contribute any
amount for Damages in excess of the gross proceeds realized by Participating
Shareholder in the sale of Registrable Securities of Participating Shareholder
to which such Damages relate. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Each Participating Shareholder’s obligation to contribute
pursuant to this Section 12 is several in the proportion that the net proceeds
of the offering received by Participating Shareholder bears to the total net
proceeds of the offering received by all such Participating Shareholders and not
joint.
Section 13.    Participation in Public Offering.
(a)    No Person may participate in any Public Offering hereunder unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements (provided, that no Holder of Registrable Securities will be
required to sell more than the number of Registrable Securities that such Holder
has requested the Company include in any Registration Statement) and (ii)
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and the provisions set forth herein in respect
of registration rights.


G-24



--------------------------------------------------------------------------------

 


(b)    Each Person that is participating in any registration hereunder agrees
that, upon receipt of any notice from the Company of the occurrence of any event
of the kind described in Section 7(i) above, such Person shall immediately
discontinue the disposition of its Registrable Securities pursuant to the
Registration Statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 7(i). In the event
the Company has given any such notice, the applicable time period during which a
Registration Statement is to remain effective shall be extended (provided, that
the Company shall not cause any Registration Statement to remain effective
beyond the latest date allowed by applicable Law) by the number of days during
the period from and including the date of the giving of such notice pursuant to
this paragraph to and including the date when each Holder of Registrable
Securities covered by such Registration Statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 7(i).
Section 14.    Compliance with Rule 144 and Rule 144A. At the request of any
Holder who proposes to sell securities in compliance with Rule 144 of the
Securities Act, the Company shall (i) cooperate, to the extent commercially
reasonable, with such Holder, (ii) forthwith furnish to such Holder a written
statement of compliance with the filing requirements of the SEC as set forth in
Rule 144, as such rule may be amended from time to time, (iii) make available to
the public and such Holders such information, and take such action as is
reasonably necessary, to enable the Holders of Registrable Securities to make
sales pursuant to Rule 144, and (iv) use its reasonable best efforts to list
such Holder's Company Shares on the NYSE. Unless the Company is subject to
Section 13 or 15(d) of the Exchange Act, the Company will provide to the holder
of Registrable Securities and to any prospective purchaser of Registrable
Securities under Rule 144A of the Securities Act, the information described in
Rule 144A(d)(4) of the Securities Act.
Section 15.    Foreign Registration. The Parties agree that, with respect to the
rights to register Registrable Securities set forth herein, all Holders of
Registrable Securities shall have comparable rights to register such Registrable
Securities on any non-U.S. securities exchange on which the Company is listed or
traded, if any; provided, that the exercise of any such rights to register
Registrable Securities shall be governed by the same limitations set forth
herein (including, for the avoidance of doubt, that any requests that are
comparable to Long-Form Registrations, Short-Form Registrations or requests to
file a Shelf Registration Statement shall be aggregated with any other such
requests pursuant hereto for purposes of the limitations set forth herein).
Section 16.    Selling Expenses. All Selling Expenses relating to the offer and
sale of Registrable Securities registered under the Securities Act pursuant to
this Agreement shall be borne and paid by the Holders of such Registrable
Securities, in proportion to the number of Registrable Securities included in
such registration for each such Holder.
Section 17.    Prohibition on Requests. No Holder shall, without the Company’s
consent, be entitled to deliver a request for a Demand Registration or a Shelf
Offering Request if less than 90 calendar days have elapsed since (A) the
effective date of a prior Registration Statement in connection with a Demand
Registration, Shelf Registration or Piggyback


G-25



--------------------------------------------------------------------------------

 


Registration, (B) the date of withdrawal by the Participating Shareholders of a
Demand Registration or (C) the pricing date of any Underwritten Offering
effected by the Company; provided, in each case, that such Holder has been
provided with an opportunity to participate in the prior offering and has not
been cut back to less than 50% of the Registrable Securities requested to be
included.
    


G-26



--------------------------------------------------------------------------------


 


EXHIBIT H
FORM OF INDEMNIFICATION AGREEMENT











--------------------------------------------------------------------------------


 




EXHIBIT I
FORM OF MANAGEMENT RIGHTS AGREEMENT









--------------------------------------------------------------------------------


 


Schedule 2.02(b)
DIRECTORS OF THE COMPANY


Directors:


Name
 
1. David A. Coulter
2. Simon R. Vernon
3. Robert L. Rosner
4. Brian M. Sondey
 
Three of the following of (5) through (9), to be selected by TAL prior to the
Closing:
 
5. Claude Germain
6. Kenneth Hanau
7. Frederic H. Lindeberg
8. Malcolm P. Baker
9. Helmut Kaspers
 
10. An individual (i) who is not affiliated with or employed by any of the
Sponsor Shareholders, the Pritzker Holders (as defined in the Pritzker Lock-Up
Agreements) or their respective affiliates and (ii) who will qualify as an
Independent Director, to be selected prior to the Closing by the Triton Board of
Directors. It is understood and agreed that the Triton Board of Directors will
allow TAL an opportunity to discuss and provide input on potential candidate(s)
identified by the Triton Board of Directors for such directorship.
11. An individual who will qualify as an Independent Director to be selected
prior to the Closing by the TAL Nominating and Governance Committee after
completion of a search with the assistance of a nationally recognized executive
search firm. It is understood and agreed that the TAL Nominating and Governance
Committee will allow Triton an opportunity to discuss and provide input on
potential candidate(s) identified by the TAL Nominating and Governance Committee
for such directorship.

 





